     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 1 of 235




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         |
LONTEX CORPORATION,                      |   Civil Action No.: 18-cv-5623
                       Plaintiff,        |
                                         |   (Hon. Michael M. Baylson)
      v.                                 |
                                         |
NIKE, INC.,                              |
                       Defendant.        |
                                         |




                               EXHIBIT 1
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 2 of 235




                         EXPERT REPORT OF MATTHEW G. EZELL

                                        INTRODUCTION

        1.      I am a principal in the marketing research and consulting firm of Ford Bubala &

Associates, located in Huntington Beach, California, which has been engaged in commercial

marketing research and consulting for the past forty-four years. My professional experience is

summarized below in paragraphs 34 through 40.

        2.      In the instant matter, at the request of DLA Piper, counsel for Defendant, NIKE,

Inc. ("NIKE"), I designed and caused to be conducted a survey to address the issue of likelihood

of confusion. Specifically, I was engaged to design a survey to measure the degree, if any, to

which NIKE's athletic performance apparel (shown on a web page with the words COOL

COMPRESSION) is likely to cause confusion as to source, authorization or approval of, or

business affiliation or business connection with Plaintiff Lontex Corporation ("Lontex").

        3.      This likelihood of confusion survey, hosted by Issues & Answers Network, Inc.

("Issues & Answers"), employed an online protocol using an internet panel created and

maintained by Dynata.

        4.      The likelihood of confusion survey conducted in this matter was designed to

employ a scientific experimental survey design consisting of two survey cells: (1) a test or

experimental survey cell designed to measure likelihood of confusion, if any, with respect to the

source, authorization or approval of, or business affiliation or business connection of NIKE's

athletic performance apparel (shown on a web page with the words COOL COMPRESSION)

with Lontex; and (2) a control survey cell designed to measure the extent of mismeasurement in

the test cell survey results.
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 3 of 235




       5.      In total, four hundred interviews (400) were completed in this likelihood of

confusion survey. Two hundred interviews (200) were completed in the test cell and two

hundred interviews (200) were completed in the control cell.

       6.      The stimuli utilized in the survey were either 1) a web page for athletic

performance apparel from NIKE's website with the words COOL COMPRESSION (test cell) or

2) an identical web page with the words COOL COMPRESSION removed (control cell). Any

single respondent saw, and was asked about, only one of the two survey stimuli.

       7.      In total, the results of the likelihood of confusion survey evidence that, on a net

basis, none of the relevant universe of potential purchasers of athletic performance apparel are

likely to be confused or deceived by the belief that NIKE's athletic performance apparel (shown

on a web page with the words COOL COMPRESSION) is made or put out by Lontex, or is

being made or put out with the authorization or approval of Lontex, or that whoever puts out

NIKE's product has a business affiliation or business connection with Lontex.

       8.      It is my opinion that the results of the survey clearly support a finding of no

likelihood of confusion. The survey results evidence that the relevant universe is not likely to be

confused or deceived by the belief that NIKE's athletic performance apparel (shown on a web

page with the words COOL COMPRESSION) is made or put out by Lontex, or is being made or

put out with the authorization or approval of Lontex, or that whoever puts out NIKE's product

has a business affiliation or business connection with Lontex.

                                   SURVEY BACKGROUND

       9.      Attached hereto as Exhibit A are the results of the survey which addressed the

issue of likelihood of confusion. Exhibit A provides copies of the survey exhibits, the survey

screeners and questionnaires, coded response tables, and a listing of the survey responses. The




                                                -2-
       Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 4 of 235




Appendices of Exhibit A contains the survey specifications, survey screenshots, a final sample

disposition report, and electronic copies of the source data.

         10.      The sample selection, questions, questionnaire design, and interviewing

procedures employed in this survey were designed in accordance with the generally accepted

standards and procedures in the field of surveys. The survey was also designed to meet the

criteria for survey trustworthiness detailed in the Manual for Complex Litigation, Fourth.1

         11.      This survey utilized the standard and widely accepted Eveready methodology,2

and a survey universe of potential purchasers of Defendant's class of goods (i.e., athletic

performance apparel) was specified. I was responsible for the design of the survey as well as for

the procedures to be followed in conducting the interviews. Data gathering was carried out,

under the direction of Ford Bubala & Associates, by Issues & Answers, an independent survey

organization which hosted the online survey using internet panelists obtained from the sample

provider, Dynata. Data gathering for this survey was conducted between December 17-21, 2019.

         12.      The survey conducted in this matter was administered under a double-blind

protocol. Specifically, not only were the respondents not informed as to the purpose or sponsor

of the survey, but similarly, both the staff of Issues & Answers and the staff of Dynata were not

informed as to the purpose or sponsor of the survey.




1
         For the proffered poll or survey, "...Relevant factors include whether: the population was properly chosen
and defined; the sample chosen was representative of that population; the data gathered were accurately reported;
and the data were analyzed in accordance with accepted statistical principles...In addition, in assessing the validity
of a survey, the judge should take into account the following factors: whether the questions asked were clear and
not leading; whether the survey was conducted by qualified persons following proper interview procedures; and
whether the process was conducted so as to ensure objectivity...." See Federal Judicial Center, Manual for Complex
Litigation, Fourth, Section 11.493, at 102-104 (2004).
2
         See J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition, Vol. 6 §32:174, 6/2019.


                                                        -3-
       Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 5 of 235




                                           SURVEY STRUCTURE

        13.      This survey employed an internet panel created and maintained by Dynata.

Potential respondents were invited to fill out the screening portion of the interview to determine

whether or not they met the defined universe for this survey. Subsequently, those potential

respondents who met the universe definition were invited to complete the main survey.

        14.      The relevant universe for this survey consisted of males and females eighteen (18)

years of age or older who were likely, in the next year, to purchase athletic performance apparel.3

        15.      The respondent selection procedure employed in this survey is referred to as a

quota sampling method.4 This method provided a respondent base that is generally

representative of the age and gender distribution of males and females eighteen (18) years of age

or older who reported that they are likely in the year to purchase athletic performance apparel.

This age and gender distribution was based upon a kNOW omnibus survey conducted between

December 6-7, 2019, among a nationally representative sample of one thousand (1,000)

individuals across the United States.5




3
         Additionally, the survey universe was also restricted to respondents who: (1) resided in the United States;
(2) were using a desktop computer, a laptop/notebook computer, or a tablet to read and answer the survey questions;
(3) did not, nor did anyone else in their household, work for an advertising agency or a market research company; or
a company that makes, sells, or distributes any athletic performance apparel; (4) agreed to answer the questions in
the survey by themselves without the help or assistance of anyone else and without seeking information from any
other source (e.g., internet search); (5) if they wore contact lenses or eyeglasses when using the device they were
using, would wear them during the questionnaire; (6) selected the appropriate number from a list of four numbers,
demonstrating comprehension of survey instructions; and (7) reported they could clearly read the words on the
survey exhibit web page.
4
        Quota sampling is a method that uses known information about panel members (e.g., age, gender,
geographic location, etc.) to generate demographically applicable samples.
5
         Respondents in the kNOW omnibus survey were asked if they had purchased any athletic performance
apparel in the past year. Based on the age, gender, and geographic location of respondents who answered yes to this
omnibus survey question, quotas for the Ford Bubala & Associates survey were established as follows:
approximately 55% male and 45% female; among males, approximately, 42% 18 to 34, 48% 35 to 54, and 10% 55
or over; and among females, approximately, 36% 18 to 34, 48% 35 to 54, and 16% 55 or over; and approximately
18% from the Northeast, 22% from the Midwest, 38% from the South, and 22% from the West.


                                                       -4-
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 6 of 235




        16.     As noted earlier, the likelihood of confusion survey conducted in this matter was

designed to employ a scientific experimental survey design consisting of two survey cells: (1) a

test or experimental survey cell designed to measure likelihood of confusion, if any, with respect

to the source, authorization or approval of, or business affiliation or business connection of

athletic performance apparel from NIKE's website (with the words COOL COMPRESSION)

with Lontex; and (2) a control survey cell designed to measure the extent of mismeasurement in

the test cell survey results.

        17.     In the test cell, survey respondents saw a web page for athletic performance

apparel from NIKE's website with the words COOL COMPRESSION as shown below. Also see

Exhibit A, pages 2-3.




                                                -5-
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 7 of 235




                  TEST CELL EXHIBIT WEB PAGE




                               -6-
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 8 of 235




       18.     In the control cell, survey respondents saw the same web page for athletic

performance apparel as in the test cell with the exception that the alleged infringing words

COOL COMPRESSION were removed. Also see Exhibit A, pages 70-71.




                                               -7-
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 9 of 235




                CONTROL CELL EXHIBIT WEB PAGE




                               -8-
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 10 of 235




         19.      The control cell provides a measure of the extent that mismeasurement exists in

the likelihood of confusion test cell survey results. Specifically, the control cell functions as a

baseline and provides a measure of the degree to which respondents are likely to give a Lontex

response to the test cell survey questions, not as a result of the alleged infringing words COOL

COMPRESSION appearing on NIKE's website, but rather because of other factors, such as the

survey’s questions, the survey’s procedures, market share or popularity, or some other potential

influence on a respondent’s answers.

         20.      In a fashion similar to the protocols employed in a pharmaceutical drug test, the

test or experimental cell represents the drug or pill with the "active" ingredient(s) and the control

cell represents the "placebo" that does not contain the active ingredient being tested.6

         21.      The test and control cells were separate surveys. The questions and procedures

for the test cell and the control cell were identical with the exception of the stimuli shown to

respondents. As noted earlier, any single respondent participated in interviews in only one of the

two survey cells.

                              SURVEY PROCEDURES AND QUESTIONS

         22.      Initially, potential respondents received an invitation to fill out the screening

portion of the interview to determine whether or not they met the universe definition. See

Exhibit A, pages 4-7 and 72-75.7 Subsequently, those respondents who met the universe


6
         This methodology is consistent with the methodology discussed by Professor Diamond in the Federal
Judicial Center’s Reference Manual on Scientific Evidence, Third; "It is possible to adjust many survey designs so
that causal inferences about the effect of a [stimulus]...become clear and unambiguous. By adding one or more
appropriate control groups, the survey expert can test directly the influence of the stimulus.... Respondents in both
the experimental and control groups answer the same set of questions.... The effect of the [stimulus]...is evaluated
by comparing the responses made by the experimental group members with those of the control group members....
Both preexisting beliefs and other background noise should have produced similar response levels in the
experimental and control groups…"
Shari Seidman Diamond "Reference Guide on Survey Research," in the Federal Judicial Center’s Reference Manual
on Scientific Evidence, Third, pages 398-399.
7
         For the full screener and questionnaire, see Exhibit A, pages 4-12 and 72-80.


                                                        -9-
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 11 of 235




definition (and whose demographics would not exceed established quotas) were invited to

complete the main survey.

       23.     The introduction to the main questionnaire was as follows:

                      In this survey, you are going to be shown a web page and
               then asked some questions.

                       Please understand that we are only interested in your
               opinions or beliefs; and if you don't have an opinion or belief or
               don't know the answer to a question, that is an acceptable answer.

Next, respondents were shown the appropriate survey exhibit and were instructed as follows:

                       Please look at this web page as you would if you were
               considering purchasing the product shown. Please take as much
               time as you like looking at the web page before continuing with the
               survey.

Subsequently, respondents were asked:

                       Could you clearly read the words on the web page?

Only respondents who answered 'yes' to this question were allowed to continue.

Respondents were then asked:

               Q9.0    Who do you believe makes or puts out this product? Please
                       be as specific as possible.

If the respondent provided a response other than "Don't know" to Q9.0, he/she was asked the

basis for the belief with the question:

               Q9.1    Why do you say that? Again, please be as specific as
                       possible.

Next, respondents were asked:

               Q10.0 What other brand or brands, if any, do you believe are
                     made or put out by whoever makes or puts out this
                     product? Please be as specific as possible.

Again, if the respondent provided a response other than "Don't know" to Q10.0, he/she was

asked the basis for the belief with the question:



                                               - 10 -
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 12 of 235




                  Q10.1 Why do you say that? Again, please be as specific as
                        possible.

Next, respondents were asked:

                  Q11.0 Do you believe this product...?

                            ______1.          IS being made or put out with the
                                              authorization or approval of any other
                                              brand(s) or company(s)
                            ______2.          is NOT being made or put out with the
                                              authorization or approval of any other
                                              brand(s) or company(s)8
                            ______3.          don’t know or have no opinion

Respondents who indicated that they believed the product shown is being made or put out with

the authorization or approval of any other brand(s) or company(s)9 were asked:

                  Q11.1 With what brand(s) or company(s)? Please be as specific
                        as possible.

Again, if the respondent provided a response other than "Don't know" to Q11.1, he/she was

asked the basis for the belief with the question:

                  Q11.2 Why do you say that? Again, please be as specific as
                        possible.




8
          To guard against any order bias, the first two alternatives in this list were rotated (i.e., approximately one
half of the respondents saw the list with the first alternative being "IS being made or put out... " and approximately
one half of the respondents saw the list with the first alternative being "is NOT being made or put out... ").
          As an additional guard against order bias, approximately one-half of the respondents were queried in
question series 11 regarding authorization/approval, and approximately one-half of the respondents were queried in
question series 11 regarding business affiliation/connection. Similarly, approximately one-half of the respondents
were queried in question series 12 regarding authorization/approval, and approximately one-half of the respondents
were queried in question series 12 regarding business affiliation/connection.
9
         The last two principal survey questions (i.e., question series 11 and question series 12) were designed to
address likelihood of confusion as to authorization or approval or business affiliation or business connection and
were also patterned after similarly accepted questions. See J. Thomas McCarthy, McCarthy on Trademarks and
Unfair Competition, Vol. 6 §32:175, 6/2019.


                                                         - 11 -
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 13 of 235




Next, respondents were asked:

                   Q12.0 Do you believe that whoever makes or puts out this
                         product...?

                            ______1.           HAS a business affiliation or business
                                               connection with any other brand(s) or
                                               company(s)
                            ______2.           does NOT have a business affiliation or
                                               business connection with any other brand(s)
                                               or company(s)10
                            ______3.           don’t know or have no opinion

Respondents who indicated that they believed that whoever makes or puts out the product shown

has a business affiliation or business connection with any other brand(s) or company(s) were

asked:

                   Q12.1 With what brand(s) or company(s)? Please be as specific
                         as possible.

Again, if the respondent provided a response other than "Don't know" to Q12.1, he/she was

asked the basis for the belief with the question:

                   Q12.2 Why do you say that? Again, please be as specific as
                         possible.

Respondents were then shown a screen that said:

                   Thank you for your time and participation.




10
          Again, to guard against any order bias, the first two alternatives in this list were rotated (i.e., approximately
one half of the respondents saw the list with the first alternative being "HAS a business affiliation... " and
approximately one half of the respondents saw the list with the first alternative being "does NOT have a business
affiliation... ").


                                                          - 12 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 14 of 235




                                     SURVEY RESULTS

Test cell

       24.    In the test cell, in response to Question series 9, no respondents reported that they

believed that the product shown (with the words COOL COMPRESSION) is made or put out by

Lontex. See Exhibit A, Table 1, page 13.

                                       TABLE 1
                                      TEST CELL
 Q9.0 Who or what company do you believe makes or puts out this product? Please be as
       specific as possible.
 Q9.1 Why do you say that? Again, please be as specific as possible.
                                                              Response Distribution
 Response Categories                                        Number            Percent
                                                                              (n=200)
    1. Lontex / Sweat It Out / Cool Compression                  --              ---
    2. NIKE and its brands (e.g., NIKE Pro, Hurley,            181             90.50
       Jordan, etc.)
    3. NIKE and its brands (e.g., NIKE Pro, Hurley,              2              1.00
       Jordan, etc.) plus Other
    4. Other                                                     3              1.50
    5. Don't know / None                                        14              7.00
               Total                                           200           100.00




                                              - 13 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 15 of 235




       25.     In the test cell, in response to Question series 10, no respondents reported that

they believed that Lontex or its brands (i.e., Sweat It Out, Cool Compression) are made or put

out by whoever makes or puts out the product shown (with the words COOL COMPRESSION).

See Exhibit A, Table 2, page 32.

                                            TABLE 2
                                          TEST CELL
 Q10.0 What other brand or brands, if any, do you believe are made or put out by whoever makes
       or puts out this product? Please be as specific as possible.
 Q10.1 Why do you say that? Again, please be as specific as possible.
                                                                 Response Distribution
                                                                                 Deduplicated
 Response Categories                                  Number        Percent  Number     Percent
                                                                    (n=200)             (n=200)
    1. Lontex / Sweat It Out / Cool Compression            --        ---        --         ---
    2. NIKE and its brands (e.g., NIKE Pro,               63         31.50       3       1.50
       Hurley, Jordan, etc.)
    3. NIKE and its brands (e.g., NIKE Pro,                1          0.50
       Hurley, Jordan, etc.) plus Other
    4. Other company(s)                                   22         11.00
    5. Don't know / None                                114          57.00
               Total                                    200       100.00




                                               - 14 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 16 of 235




         26.   In the test cell, in response to Question series 11, no respondents reported that

they believed that the product shown (with the words COOL COMPRESSION) is being made or

put out with the authorization or approval of Lontex or its brands. See Exhibit A, Table 3,

page 44.

                                           TABLE 3
                                          TEST CELL
 Q11.0    Do you believe this product...?
           1. IS being made or put out with the authorization or approval of any other
               brand(s) or company(s)
           2. is NOT being made or put out with the authorization or approval of any other
               brand(s) or company(s)
           3. don’t know or have no opinion
 Q11.1 What brand(s) or company(s)? Please be as specific as possible.
 Q11.2 Why do you say that? Again, please be as specific as possible.
                                                          Response Distribution
                                                                          Deduplicated
 Response Categories                          Number Percent         Number        Percent
                                                         (n=200)                   (n=200)
  Is being made or put out with
    authorization or approval
    1. Lontex / Sweat It Out / Cool
        Compression                               --        ---          --          ---
    2. NIKE and its brands (e.g., NIKE
        Pro, Hurley, Jordan, etc.)               64        32.00         --          ---
    3. NIKE and its brands (e.g., NIKE
        Pro, Hurley, Jordan, etc.) plus Other      1        0.50
    4. Other company(s)                            8        4.00
    5. Don't know / None                         32        16.00
               Subtotal                         105        52.50
  Is not being made or put out with
    authorization or approval                    52        26.00
  Don't know/No opinion                         43        21.50
               Total                            200       100.00




                                               - 15 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 17 of 235




       27.     In the test cell, in response to Question series 12, no respondents reported that

they believed that the product shown (with the words COOL COMPRESSION) has a business

affiliation or business connection with Lontex or its brands. See Exhibit A, Table 4, page 55.

                                          TABLE 4
                                        TEST CELL
 Q12.0 Do you believe that whoever makes or puts out this product…?
          1. HAS a business affiliation or business connection with any other brand(s) or
             company(s)?
          2. does NOT have a business affiliation or business connection with any other
             brand(s) or company(s)?
          3. don’t know or have no opinion?
 Q12.1 With what brand(s) or company(s)? Please be as specific as possible.
 Q12.2 Why do you say that? Again, please be as specific as possible.
                                                         Response Distribution
                                                                         Deduplicated
 Response Categories                          Number Percent          Number       Percent
                                                         (n=200)                  (n=200)
  Has a business affiliation or connection
    1. Lontex / Sweat It Out / Cool
       Compression                                 --       ---         --           ---
    2. NIKE and its brands (e.g., NIKE
       Pro, Hurley, Jordan, etc.)                 55      27.50          1          0.50
    3. NIKE and its brands (e.g., NIKE
       Pro, Hurley, Jordan, etc.) plus Other       3        1.50
    4. Other company(s)                           12        6.00
    5. Don't know / None                          24       12.00
               Subtotal                           94       47.00
  Does not have a business affiliation or
    connection                                    58       29.00
  Don't know/No opinion                          48       24.00
               Total                            200      100.00




                                               - 16 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 18 of 235




Control cell

       28.     In the control cell, in response to Question series 9, no respondents reported that

they believed that the product shown (without the words COOL COMPRESSION) is made or

put out by Lontex. See Exhibit A, Table 7, page 81.

                                       TABLE 7
                                    CONTROL CELL
 Q9.0 Who or what company do you believe makes or puts out this product? Please be as
       specific as possible.
 Q9.1 Why do you say that? Again, please be as specific as possible.
                                                              Response Distribution
 Response Categories                                        Number            Percent
                                                                              (n=200)
    1. Lontex / Sweat It Out / Cool Compression                  --              ---
    2. NIKE and its brands (e.g., NIKE Pro, Hurley,            181             90.50
       Jordan, etc.)
    3. NIKE and its brands (e.g., NIKE Pro, Hurley,              --              ---
       Jordan, etc.) plus Other
    4. Other company(s)                                          3              1.50
    5. Don't know / None                                        16              8.00
               Total                                           200           100.00




                                               - 17 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 19 of 235




       29.     In the control cell, in response to Question series 10, no respondents reported that

they believed that Lontex or its brands (i.e., Sweat It Out, Cool Compression) are made or put

out by whoever makes or puts out the product shown (without the words COOL

COMPRESSION). See Exhibit A, Table 8, page 100.

                                          TABLE 8
                                      CONTROL CELL
 Q10.0 What other brand or brands, if any, do you believe are made or put out by whoever
       makes or puts out this product? Please be as specific as possible.
 Q10.1 Why do you say that? Again, please be as specific as possible.
                                                              Response Distribution
                                                                              Deduplicated
 Response Categories                              Number        Percent   Number     Percent
                                                                (n=200)              (n=200)
    1. Lontex / Sweat It Out / Cool                    --        ---         --         ---
       Compression
    2. NIKE and its brands (e.g., NIKE Pro,           37         18.50       --         ---
       Hurley, Jordan, etc.)
    3. NIKE and its brands (e.g., NIKE Pro,             4          2.00
       Hurley, Jordan, etc.) plus Other
    4. Other company(s)                               25         12.50
    5. Don't know / None                            134          67.00
              Total                                 200        100.00




                                              - 18 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 20 of 235




       30.     In the control cell, in response to Question series 11, no respondents reported that

they believed that the product shown (without the words COOL COMPRESSION) is being made

or put out with the authorization or approval of Lontex or its brands. See Exhibit A, Table 9,

page 110.

                                           TABLE 9
                                       CONTROL CELL
 Q11.0 Do you believe this product...?
           1. IS being made or put out with the authorization or approval of any other
               brand(s) or company(s)
           2. is NOT being made or put out with the authorization or approval of any other
               brand(s) or company(s)
           3. don’t know or have no opinion
 Q11.1 What brand(s) or company(s)? Please be as specific as possible.
 Q11.2 Why do you say that? Again, please be as specific as possible.
                                                          Response Distribution
                                                                          Deduplicated
 Response Categories                          Number Percent         Number        Percent
                                                         (n=200)                   (n=200)
  Is being made or put out with
    authorization or approval
    1. Lontex / Sweat It Out / Cool
        Compression                               --        ---          --           ---
    2. NIKE and its brands (e.g., NIKE
        Pro, Hurley, Jordan, etc.)               69        34.50          3          1.50
    3. NIKE and its brands (e.g., NIKE
        Pro, Hurley, Jordan, etc.) plus Other      4        2.00
    4. Other company(s)                            5        2.50
    5. Don't know / None                         40        20.00
               Subtotal                         118        59.00
  Is not being made or put out with
    authorization or approval                    44        22.00
  Don't know/No opinion                         38        19.00
               Total                            200       100.00




                                              - 19 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 21 of 235




       31.     In the control cell, in response to Question series 12, no respondents reported that

they believed that the product shown (without the words COOL COMPRESSION) has a

business affiliation or business connection with Lontex or its brands. See Exhibit A, Table 10,

page 122.

                                          TABLE 10
                                      CONTROL CELL
 Q12.0 Do you believe that whoever makes or puts out this product...?
          1. HAS a business affiliation or business connection with any other brand(s) or
             company(s)?
          2. does NOT have a business affiliation or business connection with any other
             brand(s) or company(s)?
          3. don’t know or have no opinion?
 Q12.1 With what brand(s) or company(s)? Please be as specific as possible.
 Q12.2 Why do you say that? Again, please be as specific as possible.
                                                         Response Distribution
                                                                         Deduplicated
 Response Categories                          Number Percent          Number       Percent
                                                         (n=200)                  (n=200)
  Has a business affiliation or connection
    1. Lontex / Sweat It Out / Cool
       Compression                                 --       ---         --           ---
    2. NIKE and its brands (e.g., NIKE
       Pro, Hurley, Jordan, etc.)                 47      23.50
    3. NIKE and its brands (e.g., NIKE
       Pro, Hurley, Jordan, etc.) plus Other       2        1.00
    4. Other company(s)                            5        2.50
    5. Don't know / None                          29       14.50
               Subtotal                           83       41.50
  Does not have a business affiliation or
    connection                                    60       30.00
  Don't know/No opinion                          57       28.50
               Total                            200      100.00




                                              - 20 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 22 of 235




Summary of Survey Results

       32.      In total, the results of the likelihood of confusion survey evidence that none of the

relevant universe of potential purchasers of athletic performance apparel are likely to be

confused or deceived by the belief that NIKE's athletic performance apparel (shown on a web

page with the words COOL COMPRESSION) is made or put out by Lontex, or is being made or

put out with the authorization or approval of Lontex or its brands, or that whoever puts out

NIKE's product has a business affiliation or business connection with Lontex or its brands.11 See

Exhibit A, Table 13, page 134.

                                       TABLE 13
                          TEST CELL AND CONTROL CELL
                                    Composite Results
                              Deduplicated Lontex Responses
                                                              Response Distribution
                                                            Test Cell      Control Cell
 Response Categories                                         Percent          Percent
                                                            (n=200)          (n=200)
    1. Lontex / Sweat It Out / Cool Compression                 --               --
    2. NIKE brands                                            92.50            92.00

                                               CONCLUSION

       33.      It is my considered opinion, based upon my education, background, and

professional experience, my review of intellectual property legal treatises and case opinions, and

based upon my review and analysis of the survey results, that the results of the survey clearly

support a finding of no likelihood of confusion. Specifically, the survey results evidence that

NIKE clothing shown on a web page with the words COOL COMPRESSION does not create a

likelihood of confusion with Lontex nor its brands among the relevant universe of potential

purchasers of athletic performance apparel.




11
       Of note, the NIKE response rate was nearly identical for both the test and control cell.


                                                      - 21 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 23 of 235




                                         QUALIFICATIONS

        34.     Ford Bubala & Associates has been retained by a variety of firms engaged in the

consumer product, industrial product, and service sectors of the economy to provide marketing

consulting and research services.

        35.     During the past forty-four years, Ford Bubala & Associates has been retained in a

number of litigation-related consultancies involving intellectual property matters, including

matters before federal and state courts, the Trademark Trial and Appeal Board of the U.S. Patent

and Trademark Office, and the International Trade Commission.

        36.     I have been with Ford Bubala & Associates for approximately eighteen years.

During the past ten years, I have participated in the design and execution of a variety of surveys

relating to intellectual property matters, including trademark, false advertising, and other related

matters. Additionally, I am familiar with the tests for trustworthiness of properly conducted

surveys or polls and the accepted principles of survey research, detailed in the Manual for

Complex Litigation, Fourth.12

        37.     I am a member of the American Marketing Association (AMA), the American

Association of Public Opinion Research (AAPOR), the Insights Association,13 and the

International Trademark Association (INTA).

        38.     Attached hereto as Exhibit B is a copy of publications that I have authored or co-

authored in the last ten years.

        39.     Attached hereto as Exhibit C is a list of all trial and deposition testimony I have

given in the last four years.



12
      Supra note 3.
13
      The Marketing Research Association (MRA) and the Council of American Survey Research Organizations
(CASRO) merged on January 1, 2017 to form the Insights Association.


                                                 - 22 -
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 24 of 235




        40.      Attached hereto as Exhibit D is a copy of my professional history, describing my

qualifications and professional background.

                                  CASE MATERIALS CONSIDERED

        41.      I considered the following materials in designing and conducting the survey in

this matter: First Amended Complaint and its exhibits; Plaintiff Lontex Corporation’s

Supplemental Response And Objections To First Set Of Interrogatories (Nos. 1–19); Exhibit 1 to

Court Authorized Joint Submission Regarding NIKE’s Partial Motion to Dismiss and its Exhibits

B through E; LTX_EDPA_00000066-7; LTX_EDPA_00000183; LTX_EDPA_00000232;

LTX_EDPA_00000238; LTX_EDPA_00000277; LTX_EDPA_00000551-2;

LTX_EDPA_00000863-6; LTX_EDPA_00007035-62; LTX_EDPA_00007099-142;

LTX_EDPA_00007241-2; LTX_EDPA_00007857-8; LTX_EDPA_00012579-600;

LTX_EDPA_00013083-6; Specimens for Serial Nos. 74476891, 78864885, 78963029; Plaintiff's

website (https://www.sweatitout.com/); pages from Defendant's website14; and the relevant

results of the online omnibus study conducted December 6-7, 2019 (See Exhibit A,

Appendix G).

                                            COMPENSATION

        42.      Ford Bubala & Associates’ fees for this engagement consist solely of billable time

and expenses. Standard time is billed at the rate of $600.00 per hour for the services of a

Principal and $300.00 per hour for the services of a Research Associate. Deposition and trial

time are billed at the rate of $750.00 per hour plus expenses.

14
   Retrieved from Internet Archive website:
https://web.archive.org/web/20150905103504/http://store.nike.com:80/us/en_us/pw/mens-nike-pro-hypercool-
training-clothing/7puZbgdZ7u9Z9hkZc0s,
https://web.archive.org/web/20150906084928/http://store.nike.com/us/en_us/pd/pro-cool-compression-long-sleeve-
shirt/pid-10300565/pgid-11042822,
https://web.archive.org/web/20150905150633/http://store.nike.com/us/en_us/pd/pro-cool-compression-tank-top/pid-
10276921/pgid-10967919, https://web.archive.org/web/20160422053844/http://store.nike.com/us/en_us/pd/pro-
cool-compression-tights/pid-10738142/pgid-11177416


                                                    - 23 -
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 25 of 235




       43.    I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed this 10th day of March, 2020, in Huntington

Beach, California.



                                                      Matthew G. Ezell




                                             - 24 -
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 26 of 235




                  Exhibit A
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 27 of 235




                      LONTEX V. NIKE MATTER

                LIKELIHOOD OF CONFUSION SURVEY




                                                Ford Bubala & Associates
                                                          January, 2020
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 28 of 235

                            LONTEX V. NIKE MATTER
                      LIKELIHOOD OF CONFUSION SURVEY

                              TABLE OF CONTENTS
                                                                           Page
Tab A:   TEST CELL
         Exhibits, Screener and Questionnaire                                2

         Tab 1:    Table 1 - Questions 9.0 through 9.1                      13
                   Response Categories                                      14
                   Survey Responses                                         15

         Tab 2:    Table 2 - Questions 10.0 through 10.1                    32
                   Response Categories                                      33
                   Survey Responses                                         34

         Tab 3:    Table 3 - Questions 11.0 through 11.2                    44
                   Response Categories                                      45
                   Survey Responses                                         46

         Tab 4:    Table 4 - Questions 12.0 through 12.2                    55
                   Response Categories                                      56
                   Survey Responses                                         57

         Tab 5:    Table 5 - Gender Distribution of Respondents             67

         Tab 6:    Table 6 - Gender and Age Distribution of Respondents     68


Tab B:   CONTROL CELL
         Exhibits, Screener and Questionnaire                               70

         Tab 7:    Table 7 - Questions 9.0 through 9.1                      81
                   Response Categories                                      82
                   Survey Responses                                         83

         Tab 8:    Table 8 - Questions 10.0 through 10.1                   100
                   Response Categories                                     101
                   Survey Responses                                        102

         Tab 9:    Table 9 - Questions 11.0 through 11.2                   110
                   Response Categories                                     111
                   Survey Responses                                        112

         Tab 10:   Table 10 - Questions 12.0 through 12.2                  122
                   Response Categories                                     123
                   Survey Responses                                        124

         Tab 11:   Table 11 - Gender Distribution of Respondents           132

         Tab 12:   Table 12 - Gender and Age Distribution of Respondents   133


Tab C:   COMPOSITE RESPONSE ANALYSIS
         Tab 13: Table 13 - Composite Response Analysis                    134
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 29 of 235



                                 APPENDIX

             Appendix   A:   Survey Specifications
             Appendix   B:   Survey Screen Shots - Test Cell
             Appendix   C:   Survey Screen Shots - Control Cell
             Appendix   D:   Respondent Numbering System
             Appendix   E:   Final Sample Distribution Report
             Appendix   F:   Survey Data File
             Appendix   G:   Omnibus Survey Data File
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 30 of 235




                            TEST CELL

              EXHIBIT, SCREENER AND QUESTIONNAIRE




                               -1-                             TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 31 of 235




                               -2-                             TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 32 of 235




                               -3-                             TEST CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 33 of 235
                                                                                FB&A
                                                                               12/19
                                                                               #2102
                                   SCREENER - W

SCREEN #1

      Please take a few moments to complete our questionnaire.      We value your
opinions.


SCREEN #2

1.0    In the next year, are you likely to purchase any of the following online?
       PROGRAMMER NOTE: RANDOMIZE LIST.
                                                                              Don't
                                                           Yes        No      know

       apparel                                           ___1.     ___2.     ___3.

       kitchen appliances                                ___1.     ___2.     ___3.

       office supplies                                   ___1.     ___2.     ___3.

       PROGRAMMER NOTE:         IF YES TO APPAREL, CONTINUE;           OTHERWISE,
       TERMINATE.


SCREEN #3

1.1    In the next year, are you likely to purchase any of the following online?
       PROGRAMMER NOTE: RANDOMIZE LIST.
                                                                              Don't
                                                           Yes        No      know

       athletic performance apparel                      ___1.     ___2.     ___3.

       business apparel                                  ___1.     ___2.     ___3.

       formal apparel                                    ___1.     ___2.     ___3.

       PROGRAMMER NOTE: IF YES TO PERFORMANCE APPAREL,
       CONTINUE; OTHERWISE, TERMINATE.


SCREEN #4

2.0    Select your gender.

       ___1.     Male

       ___2.     Female

PROGRAMMER NOTE: GENDER QUOTA
    MALES 55%, FEMALES 45%


                                        -4-                                 TEST CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 34 of 235


SCREEN #5

2.1    For verification purposes, please enter your date of birth.

       __/__/____
       MM DD YYYY

       PROGRAMMER NOTE: TERMINATE IF DOES NOT MATCH PANELIST'S
       PRE-EXISTING DATA. IF DOB IS BLANK, TERMINATE AS REFUSED.
       CALCULATE AGE RANGES TO DETERMINE OPEN QUOTAS FOR AGE
       PRIOR TO CONTINUING. CODE AGE RANGE BASED ON DOB]

       1.   Under 18   TERMINATE.

       2.   18 to 34

       3.   35 to 54

       4. 55 or over
       PROGRAMMER NOTE: AGE/GENDER QUOTAS:
                     MALES FEMALES
       18 TO 34       42%    36%
       35 TO 54       48%    48%
       55 OR OVER     10%    16%


SCREEN #6

3.0    Please select the area of the country in which you reside:


       ___1.   Northeast (Connecticut, Maine, Massachusetts, New Hampshire, New
               Jersey, New York, Pennsylvania, Rhode Island, Vermont)

       ___2.   Midwest (Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota,
               Missouri, Nebraska, North Dakota, Ohio, South Dakota, Wisconsin)

       ___3.   South (Alabama, Arkansas, DC, Delaware, Florida, Georgia,
               Kentucky, Louisiana, Maryland, Mississippi, North Carolina,
               Oklahoma, South Carolina, Tennessee, Texas, Virginia, West
               Virginia)

       ___4.   West (Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana,
               Nevada, New Mexico, Oregon, Utah, Washington, Wyoming)

       ___5.   Other TERMINATE.

       PROGRAMMER NOTE:         QUOTAS FOR POPULATION IN THE FOUR
       CENSUS REGIONS:
           NORTHEAST            18%
           MIDWEST              22%
           SOUTH                38%
           WEST                 22%


                                         -5-                              TEST CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 35 of 235


SCREEN #7

4.0    What best describes the device you are using right now to take this survey?

       ___1.   A desktop computer

       ___2.   A laptop/notebook computer

       ___3.   A tablet

       ___4.   A phone

       ___5.   Other

PROGRAMMER NOTE: OPTION 1, 2, OR 3, CONTINUE.
ALL OTHERS, TERMINATE.


SCREEN #8

5.0    Do you, or does anyone else in your household, work for...
                                                        Yes          No

       an advertising agency or a market research
       company?                                         ___1.       ___2.

       a company that makes, sells, or distributes
       any athletic performance apparel?                ___1.       ___2.

       a company that makes, sells, or distributes
       any business apparel?                            ___1.       ___2.

    a company that makes, sells, or distributes
    any formal apparel?                         ___1. ___2.
PROGRAMMER NOTE: IF YES TO AD AGENCY OR ATHLETIC PERFORMANCE
APPAREL, TERMINATE. ALL OTHERS, CONTINUE.


SCREEN #9

6.0    Do you agree to answer the questions in this survey by yourself without the
       help or assistance of anyone else?

       ___1. Yes  CONTINUE.

       ___2. No  TERMINATE.




                                        -6-                                 TEST CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 36 of 235


SCREEN #10

6.1    Do you agree to answer the questions in this survey without seeking
       information from any other source (for example, will not conduct an internet
       search)?

       ___1. Yes  CONTINUE.

       ___2. No  TERMINATE.


SCREEN #11

7.0    Do you usually wear contact lenses or eyeglasses when you use the device
       you are using right now?

       ___1. Yes  CONTINUE.

       ___2. No  GO TO SCREEN #13.


SCREEN #12

7.1    Do you agree to wear them during the rest of the questionnaire?

       ___1. Yes  CONTINUE.

       ___2. No  TERMINATE.


SCREEN #13

8.0    Please select the number (INSERT RANDOM NUMBER ONE THROUGH
       FOUR) from the following list in order to continue with the survey.

       ___1. One

       ___2. Two

       ___3. Three

       ___4. Four

PROGRAMMER NOTE: IF NUMBER ENTERED MATCHES NUMBER IN
QUESTION, CONTINUE. OTHERWISE, TERMINATE.




                                        -7-                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 37 of 235

                                QUESTIONNAIRE - W

SCREEN #14

      In this survey, you are going to be shown a web page and then asked some
questions.

       Please understand that we are only interested in your opinions or beliefs; and
if you don't have an opinion or belief or don't know the answer to a question, that is
an acceptable answer.


SCREEN #15

      Please look at this web page as you would if you were considering purchasing
the product shown. Please take as much time as you like looking at the web page
before continuing with the survey.
PROGRAMMER NOTE: SHOW IMAGE W1.


SCREEN #16

      Could you clearly read the words on the web page?

      ___1. Yes  CONTINUE.

      ___2. No  TERMINATE.




                                        -8-                                 TEST CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 38 of 235


SCREEN #17

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

9.0    Who do you believe makes or puts out this product?    Please be as specific as
       possible.

       ___________________________________________________________

       ___________________________________________________________

           Don't know   GO TO --> SCREEN #19.


SCREEN #18

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

9.1    Why do you say that?   Again, please be as specific as possible.

       ___________________________________________________________

       ___________________________________________________________

           Don't know




                                        -9-                                 TEST CELL
       Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 39 of 235


SCREEN #19

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

10.0    What other brand or brands, if any, do you believe are made or put out by
        whoever makes or puts out this product? Please be as specific as possible.

        ____________________________________________________________

        ____________________________________________________________

            Don't know   GO TO  SCREEN #21.


SCREEN #20

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

10.1    Why do you say that?   Again, please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know




                                        - 10 -                             TEST CELL
       Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 40 of 235


SCREEN #21

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

11.0    Do you believe this product...?
        PROGRAMMER NOTE: ROTATE FIRST TWO ALTERNATIVES.                     ALSO, ROTATE
        Q11.0 AND Q12.0 SERIES.

        ___1. IS being made or put out with the authorization or approval of any
              other brand(s) or company(s)

        ___2. is NOT being made or put out with the authorization or approval of
              any other brand(s) or company(s)

        ___3. don't know or have no opinion
                                    PROGRAMMER NOTE: IF 'IS...,' CONTINUE;
                                           OTHERWISE, GO TO  SCREEN #24.


SCREEN #22

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

11.1    With what brand(s) or company(s)?    Please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know GO TO SCREEN #24.


SCREEN #23

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

11.2    Why do you say that?   Again, please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know




                                        - 11 -                               TEST CELL
       Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 41 of 235


SCREEN #24

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

12.0    Do you believe that whoever makes or puts out this product...?
        PROGRAMMER NOTE: ROTATE FIRST TWO ALTERNATIVES.                     ALSO, ROTATE
        Q11.0 AND Q12.0 SERIES.

        ___1. HAS a business affiliation or business connection with any other
              brand(s) or company(s)

        ___2. does NOT have a business affiliation or business connection with any
              other brand(s) or company(s)

        ___3. don't know or have no opinion
       PROGRAMMER NOTE: IF 'HAS A BUSINESS AFFILIATION...,' CONTINUE;
                                           OTHERWISE, GO TO  SCREEN #27.

SCREEN #25

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

12.1    With what brand(s) or company(s)?    Please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know GO TO SCREEN #27.


SCREEN #26

PROGRAMMER NOTE: SHOW IMAGE W2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE
W IN A NEW WINDOW.

12.2    Why do you say that?   Again, please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know


SCREEN #27

13.0    Thank you for your time and participation.

                                        - 12 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 42 of 235




                                     TABLE 1

                                    TEST CELL




Q9.0 Who do you believe makes or puts out this product?     Please be as
     specific as possible.

Q9.1 Why do you say that?    Again, please be as specific as possible.


                                                        Response Distribution
                                                        Number         Percent
 Response Categories                                                  (n=200)

   1. Lontex / Sweat It Out / Cool Compression                --            ---

   2. Nike and its brands (e.g., Nike Pro, Hurley,
      Jordan, etc.)                                         181           90.50

   3. Nike and its brands (e.g., Nike Pro, Hurley,
      Jordan, etc.) plus Other                                2            1.00

   4. Other                                                   3            1.50

   5. Don't know /None                                       14            7.00

              Total                                         200          100.00




                                       - 13 -                               TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 43 of 235




                        RESPONSE CATEGORIES
                       Questions 9.0 through 9.1

                               TEST CELL




       1. Lontex / Sweat It Out / Cool Compression

       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)

       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other

       4. Other

       5. Don’t know / None




                                 - 14 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 44 of 235




                               SURVEY RESPONSES
                                   TEST CELL


Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Lontex / Sweat It Out / Cool Compression


      There are no responses in this category.




                                      - 15 -                           TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 45 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)

RESPONDENT
  NUMBER   RESPONSE

    1001     Q9.0      Nike.
             Q9.1      Because of the logo and the web link.

    1002     Q9.0      Nike.
             Q9.1      Nike.

    1003     Q9.0      Nike.
             Q9.1      Nike.

    1004     Q9.0      Nike with the Swoosh.
             Q9.1      The Swoosh logo.

    1005     Q9.0      Nike.
             Q9.1      Nike athletic.

    1006     Q9.0      Nike.
             Q9.1      Nike. It's on the screen.

    1007     Q9.0      Nike.
             Q9.1      Because it says Nike.

    1008     Q9.0      Nike.
             Q9.1      It says Nike.

    1009     Q9.0      Nike.
             Q9.1      It says Nike.

    1010     Q9.0      Nike.
             Q9.1      I said Nike because the product title has the brand name Nike
                       listed.

    1011     Q9.0      Nike.
             Q9.1      Nike Pro Cool.

    1012     Q9.0      Nike.
             Q9.1      It's clear in the ad.

    1013     Q9.0      Nike.
             Q9.1      It looks like the Nike website.

    1014     Q9.0      Nike.
             Q9.1      Nike web page address at top.

    1015     Q9.0      Nike.
             Q9.1      Says Nike Pro Cool.



                                        - 16 -                           TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 46 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1016      Q9.0     Nike.
              Q9.1     Logo and website.

    1017      Q9.0     Nike.
              Q9.1     High quality, beautiful colors and the company's distinctive logo.

    1018      Q9.0     Nike.
              Q9.1     It shows brand Nike.

    1019      Q9.0     Nike.
              Q9.1     It says it in the description and the shirt has the Nike emblem on
                       it.

    1020      Q9.0     Nike.
              Q9.1     Nike shirts.

    1021      Q9.0     Nike.
              Q9.1     It's written in the description of the product and the checkmark
                       logo at the top of the page.

    1022      Q9.0     Nike.
              Q9.1     The symbol on shirt and the description states that.

    1023      Q9.0     Nike.
              Q9.1     It shows the logo and brand name.

    1024      Q9.0     This clothes are made by Nike.
              Q9.1     This clothes are made by Nike.

    1025      Q9.0     Nike.
              Q9.1     Nike, it says so.

    1026      Q9.0     Nike.
              Q9.1     I see Nike at the top of the page.

    1027      Q9.0     Nike.
              Q9.1     Has it on the webpage as well as the shirt.

    1028      Q9.0     Nike is ok product. This product quality is very good.
              Q9.1     Nike, I like this brand. This product quality is very good.

    1029      Q9.0     Nike.
              Q9.1     Nike.

    1030      Q9.0     Nike.
              Q9.1     Nike - website name, apparel brand name, product logo shown.

                                      - 17 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 47 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1031      Q9.0     Nike.
              Q9.1     I recognize the Nike Swoosh on the shirt and see the text Nike
                       throughout the page.

    1033      Q9.0     Nike.
              Q9.1     Logo on shirt.

    1034      Q9.0     Nike.
              Q9.1     It's a Nike shirt.

    1035      Q9.0     Nike.
              Q9.1     Listed in headline and URL.

    1036      Q9.0     Nike Product has good provided and believe it. This product has
                       very good and love it.
              Q9.1     Nike Product has good provided and love it. Good unique
                       product.

    1037      Q9.0     Nike.
              Q9.1     It's a Nike compression shirt.

    1038      Q9.0     Nike.
              Q9.1     It is the first word in the product title.

    1039      Q9.0     Nike.
              Q9.1     The models.

    1040      Q9.0     Nike cloths.
              Q9.1     I saw ad.

    1041      Q9.0     Nike.
              Q9.1     The logo on the front of the shirt and on the advertisement itself
                       and on the bottom of the page.

    1042      Q9.0     Nike.
              Q9.1     Logo on shirt as well as the word "Nike" in the description.

    1043      Q9.0     Nike.
              Q9.1     Because there are Nike Pro Cool Compression Long-Sleeve T-shirts
                       on the page.

    1044      Q9.0     Nike.com.
              Q9.1     The brand of the shirt, the description and the fact that I buy from
                       Nike.com very regularly along with being a Nike plus member.




                                        - 18 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 48 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1045      Q9.0     Nike.
              Q9.1     Swoosh logo.

    1047      Q9.0     Nike.
              Q9.1     Says Nike.

    1048      Q9.0     Nike.
              Q9.1     Written on ad.

    1049      Q9.0     Nike.
              Q9.1     Because is Nike.

    1050      Q9.0     Nike.
              Q9.1     The ad says Nike.

    1051      Q9.0     Nike.
              Q9.1     I recognize the logo and I see it in the caption.

    1052      Q9.0     Nike.
              Q9.1     That's what the description says.

    1053      Q9.0     Nike.
              Q9.1     Because it says it's Nike and it has a Nike logo.

    1054      Q9.0     Nike.
              Q9.1     The Swoosh emblem.

    1055      Q9.0     Nike.
              Q9.1     It is called Nike Cool Compression Long-Sleeve.

    1056      Q9.0     Nike.
              Q9.1     Logo and description.

    1057      Q9.0     Nike always provides best quality material product.   And, I like to
                       buy from Nike.
              Q9.1     Because I like this brand.

    1058      Q9.0     Nike.
              Q9.1     The product description states Nike Pro along with the "Swoosh"
                       symbol in the top left corner of the page.

    1059      Q9.0     Nike.
              Q9.1     Nike brand.




                                        - 19 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 49 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1060      Q9.0     Nike.
              Q9.1     Because of the areas on the page that say Nike.   The compression
                       shirt also has the Nike logo.

    1061      Q9.0     Nike.
              Q9.1     Company name is Nike.     It is the Nike store.

    1062      Q9.0     Nike.
              Q9.1     Has the famous logo on left side.

    1063      Q9.0     Nike brand.
              Q9.1     I see the company name.

    1065      Q9.0     Nike.
              Q9.1     Nike logo appears at the top of the webpage and on the clothing.

    1066      Q9.0     Nike +.
              Q9.1     It in the upper left-hand corner.

    1068      Q9.0     Nike.
              Q9.1     The Nike Swoosh.

    1069      Q9.0     Nike online store.
              Q9.1     Website address.

    1070      Q9.0     Nike.
              Q9.1     Its the brand on the website.

    1071      Q9.0     Nike.
              Q9.1     I see the name.

    1072      Q9.0     Nike Pro.
              Q9.1     That's what it said was the company it was.

    1073      Q9.0     This clothing is made by the Nike brand.
              Q9.1     This clothing is made by the Nike brand.

    1074      Q9.0     Nike.
              Q9.1     Logo.

    1075      Q9.0     Nike.
              Q9.1     It says so on the page.

    1076      Q9.0     Nike.
              Q9.1     Logo.



                                      - 20 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 50 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1077      Q9.0     Nike.
              Q9.1     Because it is a reliable brand and its logo is clear and reliable.

    1078      Q9.0     Nike.
              Q9.1     Nike.

    1079      Q9.0     Nike.
              Q9.1     I see the word written.

    1080      Q9.0     Nike.
              Q9.1     It says the name of the brand and I can see the logo.

    1081      Q9.0     Nike.
              Q9.1     I see the word Nike on the shirt.

    1082      Q9.0     Nike.
              Q9.1     Its got the logo and it says Nike.

    1083      Q9.0     Nike.
              Q9.1     It says so.

    1084      Q9.0     Nike.
              Q9.1     The brand is shown.

    1086      Q9.0     Nike.
              Q9.1     Don’t know.

    1087      Q9.0     Nike.
              Q9.1     The logo is on the shirt and it is the first word in the name.

    1088      Q9.0     Nike.
              Q9.1     Because I seen Nike brand logo.

    1089      Q9.0     Nike.
              Q9.1     Nike made this product.

    1090      Q9.0     Nike Pro.
              Q9.1     Nike Pro.

    1091      Q9.0     Nike.
              Q9.1     Because it says Nike Pro Cool and the web address is also from
                       the Nike website.

    1092      Q9.0     Nike.
              Q9.1     It got the Nike logo on it.



                                      - 21 -                                 TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 51 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1093      Q9.0     Nike.
              Q9.1     I believe it is Nike because the Nike symbol can be seen
                       throughout the website and is shown on the shirt. I also know it
                       is Nike because the word "Nike" can be seen throughout the site.

    1094      Q9.0     Nike.
              Q9.1     It says in the advertising.

    1096      Q9.0     Nike.
              Q9.1     Because I can clearly see the Nike logo.

    1097      Q9.0     It's Nike.
              Q9.1     Product name.

    1098      Q9.0     Nike.
              Q9.1     I saw the logo of Nike.

    1099      Q9.0     Nike.
              Q9.1     The Nike check is on the shirt, it has Nike Pro on description.

    1100      Q9.0     Nike.
              Q9.1     It is the Nike website.

    1101      Q9.0     Nike.
              Q9.1     It says so on the website.

    1102      Q9.0     Nike.
              Q9.1     Nike.

    1103      Q9.0     Its Nike.
              Q9.1     It from their company.

    1104      Q9.0     Nike.
              Q9.1     It is the Nike website, the shirt has the Nike logo, the description
                       says "Nike."

    1105      Q9.0     Nike.
              Q9.1     Nike.

    1106      Q9.0     Nike.
              Q9.1     It is apparent on the webpage.

    1107      Q9.0     Nike.
              Q9.1     The website is Nike.com.




                                       - 22 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 52 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1108      Q9.0     Nike.
              Q9.1     I see the Nike logo in the shirt and the product description to the
                       right states that it is a Nike Pro Cool Compression Long-Sleeve.

    1109      Q9.0     Nike.
              Q9.1     It says Nike Pro Cool Compression Long-Sleeve.

    1110      Q9.0     Nike.
              Q9.1     The logo on the clothes and the fact that it says Nike on the
                       description. The browser also seems to be from a Nike page.

    1111      Q9.0     Nike.
              Q9.1     Nike Swoosh.

    1112      Q9.0     Nike.
              Q9.1     It says Nike in several places on the webpage and/or shows the
                       Nike emblem.

    1113      Q9.0     Nike.
              Q9.1     Nike sportswear.

    1114      Q9.0     Nike them.
              Q9.1     It is in the description in the lay out.

    1115      Q9.0     It's awesome.
              Q9.1     Wonderful.

    1117      Q9.0     Nike. It's listed in the product's title, as well as the website
                       name.
              Q9.1     The website address reads "...store.Nike.com...".

    1118      Q9.0     Nike.
              Q9.1     I read the page and saw the logo.

    1119      Q9.0     Nike.
              Q9.1     Advertisement.

    1120      Q9.0     Nike Pro.
              Q9.1     Nike Pro men's running.

    1122      Q9.0     Nike.
              Q9.1     It's the Nike website and Nike is in the name of the product.

    1123      Q9.0     Nike.
              Q9.1     The logo.



                                       - 23 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 53 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1124      Q9.0     Nike.
              Q9.1     It says Nike.   The Swoosh is Nike's symbol.

    1125      Q9.0     Nike brand.
              Q9.1     It's good brand.

    1126      Q9.0     Nike.
              Q9.1     Because it's a Nike shirt.

    1128      Q9.0     Nike.
              Q9.1     It's a Nike branded product on the Nike store's website.

    1129      Q9.0     Nike.
              Q9.1     Don’t know.

    1130      Q9.0     Nike.
              Q9.1     I see Nike brand on up page.

    1131      Q9.0     Nike.
              Q9.1     It's called Nike Pro Cool Compression Long-Sleeve.

    1132      Q9.0     For man, Nike Product.
              Q9.1     It so nice and fits for man.

    1133      Q9.0     Nike.
              Q9.1     The logo on the shirt.

    1134      Q9.0     Nike.
              Q9.1     The brand is clearly shown.

    1136      Q9.0     Nike.
              Q9.1     Its brand.

    1137      Q9.0     Nike.
              Q9.1     I say Nike put out this product because there is a Nike logo on the
                       shirt.

    1138      Q9.0     Nike.
              Q9.1     The Nike logo is featured everywhere.

    1139      Q9.0     Nike.
              Q9.1     Because it's in part of the name of the shirt, and there is a Nike
                       check on the shirt.

    1140      Q9.0     Nike.
              Q9.1     Because of the brand of the shirt.

                                       - 24 -                              TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 54 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1141      Q9.0     Nike.
              Q9.1     It is Nike.com.

    1142      Q9.0     Nike.
              Q9.1     Nike because the website said Nike. I recognized the branding
                       label and Nike is in the product line.

    1143      Q9.0     Nike.
              Q9.1     Because it says Nike.

    1144      Q9.0     A white Nike brand sweatshirt at a good price.
              Q9.1     Because it's what I can see in the image of the ad, it's easy to
                       understand.

    1145      Q9.0     Nike.
              Q9.1     I see the word Nike as well as the logo.

    1147      Q9.0     Nike.
              Q9.1     Nike logo on the shirt, Nike website at the top of the page, Nike
                       logo is all over the page.

    1148      Q9.0     Nike.
              Q9.1     Branding in the top left corner of the website, branding on the
                       shirt, 'Nike' displayed in the product description.

    1149      Q9.0     Because the different colors that are available to the consumer
                       and because is such a cheap price for Nike and available at the
                       click of a mouse.
              Q9.1     Because, Nike is one of the most popular brands and it is available
                       in many colors at the click of a button for a cheap price. Shipped
                       straight to your house.

    1150      Q9.0     Nike.
              Q9.1     It says Nike and I see the Swoosh.

    1151      Q9.0     Nike.
              Q9.1     It says Nike in the ad, in the toolbar, plus the shirt has a Nike logo
                       on it.

    1152      Q9.0     Nike.
              Q9.1     Because it has the Nike signage on the shirt.

    1153      Q9.0     Product is made and put out by Nike.
              Q9.1     Nike logo in the top left corner of the webpage, the site address
                       reads "store.Nike.com." Product name is Nike Pro Cool
                       Compression Long-Sleeve. Asks for a membership to join Nike+.

                                         - 25 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 55 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1154      Q9.0     Nike.
              Q9.1     Because the URL say's "Nike" and I have purchased items off of
                       Nike.com before.

    1156      Q9.0     Nike.
              Q9.1     It's in the name of the product and the name of the store.

    1157      Q9.0     Nike.
              Q9.1     Nike.

    1158      Q9.0     Nike.
              Q9.1     It says Nike on the screen shot and then symbol.

    1159      Q9.0     Nike.
              Q9.1     Nike.

    1160      Q9.0     Nike.
              Q9.1     It says Nike on the website, the description, and has the Swoosh
                       on the shirt.

    1161      Q9.0     Nike.
              Q9.1     Because of the logo.

    1162      Q9.0     Nike.
              Q9.1     Nike on shirt.

    1163      Q9.0     Nike.
              Q9.1     Nike because it has the logo on the long sleeve.

    1164      Q9.0     Nike.
              Q9.1     Nike logo, Nike in description text.

    1165      Q9.0     Nike.
              Q9.1     Nike.

    1166      Q9.0     Nike, the symbol says it all. I know it anywhere.
              Q9.1     Nike. I know that brand anywhere as it is very famous and
                       prominent.

    1168      Q9.0     Nike.
              Q9.1     Said it and logo.

    1169      Q9.0     Nike.
              Q9.1     Nike because there is a logo on the shirt.




                                        - 26 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 56 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1170      Q9.0     Nike.
              Q9.1     Because I saw the sign of the Nike.

    1171      Q9.0     Nike.
              Q9.1     It shows Nike on the shirt.

    1172      Q9.0     Nike.
              Q9.1     The logo.

    1173      Q9.0     Nike.
              Q9.1     It says Nike in the web address, there are Nike logos everywhere.

    1174      Q9.0     Nike.
              Q9.1     It clearly states it in bold letters on the ad.

    1175      Q9.0     Nike Pro compression long-sleeve.
              Q9.1     Their different color.

    1176      Q9.0     Nike.
              Q9.1     Label.

    1177      Q9.0     Nike.
              Q9.1     It have's the Nike logo.

    1180     Q9.0      Nike.
             Q9.1      I think its Nike.

    1181     Q9.0      Nike.
             Q9.1      It's unique and very different.

    1182     Q9.0      Nike
             Q9.1      It's very style.

    1184      Q9.0     Nike.
              Q9.1     It has the Nike Swoosh logo on the shirt.

    1185      Q9.0     Nike Pro Cool Compression Long-Sleeve.
              Q9.1     It was the product name. Nike brand men's t-shirt.

    1186      Q9.0     Nike.
              Q9.1     Says so.

    1187      Q9.0     I know for sure it's gonna be Nike.
              Q9.1     It's pretty obvious given that the logo is on the shirt.



                                           - 27 -                           TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 57 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    1189      Q9.0     Nike Pro Cool.
              Q9.1     Nike Pro.

    1190      Q9.0     Nike.
              Q9.1     Because it is a relevant brand.

    1191      Q9.0     Nike.
              Q9.1     I can read "Nike Pro Cool Compression Long-Sleeve."

    1192      Q9.0     Nike.
              Q9.1     Why is the brand that is presented.

    1194      Q9.0     Yes, believe me and take this product because this is Nike brand
                       product.
              Q9.1     This is Nike brands long sleeve. I like this.

    1195      Q9.0     Nike brand.
              Q9.1     I like this brand.

    1196      Q9.0     Nike.
              Q9.1     Nike +.

    1197      Q9.0     Nike.
              Q9.1     Nike because I notice the brand.

    1198      Q9.0     Nike.
              Q9.1     Logo.

    1200      Q9.0     Nike.
              Q9.1     Nike makes this product.




                                        - 28 -                           TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 58 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.) plus
                     Other
RESPONDENT
  NUMBER   RESPONSE

    1067      Q9.0     Nike or Kohl's.
              Q9.1     Looks like Kohl's website.

    1146      Q9.0     The Nike company with the help of athletes.
              Q9.1     Because this is a sporting company so in order for them to
                       know what athletes want the company should consult with the
                       industry they are trying to sell to.




                                      - 29 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 59 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 4: Other

RESPONDENT
  NUMBER   RESPONSE

    1178     Q9.0      The compression shirt is breathable. A person will feel less
                       overheating when participating in physical activities.
             Q9.1      When people are engaged in physical activities they tend to feel
                       overheated.

    1188     Q9.0      I believe a seller or business that sells clothing has this page.
             Q9.1      It looks professional.

    1116     Q9.0      Adidas.
             Q9.1      I think because of the logo.




                                      - 30 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 60 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as specific as
     possible.
Q9.1 Why do you say that? Again, please be as specific as possible.

RESPONSE CATEGORY 5: Don’t know / None

RESPONDENT
  NUMBER
     1032
     1046
     1064
     1085
     1095
     1121
     1127
     1135
     1155
     1167
     1179
     1183
     1193
     1199




                                     - 31 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 61 of 235




                                      TABLE 2

                                     TEST CELL




Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.

Q10.1 Why do you say that?     Again, please be as specific as possible.


                                                      Response Distribution
                                                                    Deduplicated
Response Categories                         Number     Percent  Number Percent
                                                       (n=200)              (n=200)

  1. Lontex / Sweat It Out /                     --       ---        --       ---
     Cool Compression

  2. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.)                       63      31.50       3       1.50

  3. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.) plus Other             1       0.50

  4. Other                                      22       11.00

  5. Don't know / None                          114      57.00

             Total                              200    100.00




                                       - 32 -                              TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 62 of 235




                       RESPONSE CATEGORIES
                      Questions 10.0 through 10.1

                               TEST CELL




       1. Lontex / Sweat It Out / Cool Compression

       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)

       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other

       4. Other

       5. Don’t know / None




                                 - 33 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 63 of 235




                                  SURVEY RESPONSES
                                      TEST CELL


Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Lontex / Sweat It Out / Cool Compression


      There are no responses in this category.




                                      - 34 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 64 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)

RESPONDENT
  NUMBER   RESPONSE

   *1001      Q10.0    This is all by Nike.
              Q10.1    By the HTML link.

   *1002      Q10.0    Just Nike.
              Q10.1    Easy to tell.

   *1003      Q10.0    Nike.
              Q10.1    Nike.

   *1009      Q10.0    Hurley.
              Q10.1    It says Hurley.

   *1012      Q10.0    Nike.
              Q10.1    The Nike brand logo is on the web page.

   *1017      Q10.0    Nike only.
              Q10.1    Because it is the leader in this industry.

   *1018      Q10.0    Nike only.
              Q10.1    It shows Nike only.

   *1021      Q10.0    Hurley.
              Q10.1    I see it at the top left of the page in the black bar.

   *1023      Q10.0    Hurley.
              Q10.1    It shows the brand name and logo.

   *1028      Q10.0    Nike.
              Q10.1    Wow, amazing Nike product.

   *1029      Q10.0    Nike.
              Q10.1    Nike.

   *1031      Q10.0    Air Jordan and Hurley.
              Q10.1    I can see the Air Jordan logo and the Hurley logo at the top of
                       the page.

   *1036      Q10.0    This Nike product has perfect. All us better.
              Q10.1    Nike product has best provided. All us better.

   *1040      Q10.0    Nike Pro.
              Q10.1    Its ad.

Note: Answers coded as a Nike category response in previous question are marked
      with an asterisk.

                                         - 35 -                                 TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 65 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *1041      Q10.0    Hurley.
              Q10.1    I saw the Hurley logo at the top of the webpage.

   *1044      Q10.0    Hurley because I also receive emails from Hurley from Nike.
              Q10.1    It says it at the top of the page with the logo along with. I know
                       this because I also receive emails from Hurley.

   *1060      Q10.0    Hurley.
              Q10.1    Because at the upper right corner it says shop Nike and Hurley.

   *1061      Q10.0    Hurley and Jordan.
              Q10.1    Their names are also up at the top of the page.    Nike is a brand
                       that only sells its own stuff.

   *1063      Q10.0    Nike air.
              Q10.1    The company also makes the product.

   *1066      Q10.0    Hurley.
              Q10.1    It is in the upper left-hand corner.

   *1070      Q10.0    Hurley.
              Q10.1    It's the other brand I see on the website.

   *1074      Q10.0    Hurley.
              Q10.1    Hurley listed next to Nike on Black Bar.

   *1075      Q10.0    Nike only.
              Q10.1    It is a Nike webpage.

   *1079      Q10.0    Nike.
              Q10.1    I see it.

   *1088      Q10.0    It's make only Nike.
              Q10.1    Because I seen fluently Nike brand logo and name.

   *1090      Q10.0    Nike Pro.
              Q10.1    Nike Pro.

   *1091      Q10.0    Shoes, other athletic wear (shirts, pants, socks).
              Q10.1    Because I'm familiar with Nike and the products they sell.

   *1094      Q10.0    Other Nike clothes.
              Q10.1    I have seen them.




                                      - 36 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 66 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *1098      Q10.0    Nike brand.
              Q10.1    The logo of Nike reflect the brand enough.

   *1103      Q10.0    Nike.
              Q10.1    It looks that way.

   *1107      Q10.0    Jordan.
              Q10.1    Jordan is brand of Nike.

   *1108      Q10.0    Jordan.
              Q10.1    Jordan is a brand up under Nike.    That is a known fact.

   *1109      Q10.0    Hurley.
              Q10.1    The brand is listed at the top.

   *1112      Q10.0    Hurley.
              Q10.1    It also shows Hurley on the top tool bar.

   *1117      Q10.0    Jordan and Hurley.
              Q10.1    The logos for both brands are at the top of the webpage, under
                       the website address.

   *1122      Q10.0    Hurley.
              Q10.1    Hurley is in the headline.

   *1123      Q10.0    Hurley.
              Q10.1    It's also on the website.

   *1136      Q10.0    Nike.
              Q10.1    Its brand.

   *1137      Q10.0    Jordan and Hurley.
              Q10.1    I see their logo in the top left.

   *1143      Q10.0    Nike Jumpman.
              Q10.1    Because it's listed.

   *1144      Q10.0    Nike and Hurley.
              Q10.1    It is clear by the name of both brands in the ad.

   *1145      Q10.0    Only Nike.
              Q10.1    It's Nike.




                                       - 37 -                              TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 67 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *1148      Q10.0    Air Jordan and Hurley are displayed at the top of the page,
                       leading me to believe those brands are child brands of Nike.
              Q10.1    The brands are displayed at the top of the page.

   *1149      Q10.0    Nike.
              Q10.1    Idk.

   *1151      Q10.0    Nike logos are embedded throughout the entire ad and the web
                       URL says Nike so it is plainly obvious that this is Nike.
              Q10.1    For the reasons stated previously, it is clear that this is a Nike
                       product.

   *1152      Q10.0    No other brand is found on the the shirt. But there is a button on
                       the left side that has a Hurley sign on it.
              Q10.1    Nike is the only image on the shirt.

   *1153      Q10.0    It would appear that they are partnered with Hurley and I
                       believe the brand is Jordan. As those logos are both depicted at
                       the top of the web page.
              Q10.1    Both of those logos are depicted at the top left of the webpage.

   *1154      Q10.0    Jordan brand, Converse.
              Q10.1    I know the company.

   *1157      Q10.0    Hurley.
              Q10.1    Hurley.

   *1159      Q10.0    Jordan.
              Q10.1    Logo.

   *1163      Q10.0    Just Nike.
              Q10.1    Because it clearly is all over the page.

   *1165      Q10.0    Nike, Nike+, Jordan, Hurley.
              Q10.1    Listed at the top of the page.

   *1168      Q10.0    Shoes, hats, socks, pants.
              Q10.1    I follow Nike.

   *1173      Q10.0    Jordan.
              Q10.1    The logo is at the top of the screen.

    1179      Q10.0    Nike.
              Q10.1    I see the Nike symbol on the model's shirt.



                                      - 38 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 68 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *1180      Q10.0    Since its Nike I would say shoes, socks, shirts.
              Q10.1    Nike so I would say shoes, shirts, socks.

   *1181      Q10.0    Nike.
              Q10.1    It's very style.

   *1182      Q10.0    Nike.
              Q10.1    I like it very much.

    1183      Q10.0    Nike.
              Q10.1    It's obvious.

    1188      Q10.0    I believe Nike has business with them.
              Q10.1    The logo on the shirt says it all.

   *1189      Q10.0    Nike.
              Q10.1    Nike make compression sleeve.

   *1195      Q10.0    Nike brand.
              Q10.1    For free shopping every time.

   *1198      Q10.0    Nike.
              Q10.1    Logo of Nike.




                                          - 39 -                          TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 69 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.) plus
                     Other
RESPONDENT
  NUMBER   RESPONSE

    1020      Q10.0    Nike shirts sponsored by the NBA.
              Q10.1    The NBA logo is seen.

    1154      Q10.0    Jordan brand, Converse.
              Q10.1    I know the company.




                                     - 40 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 70 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Other

RESPONDENT
  NUMBER   RESPONSE

    1004      Q10.0    Could be Under Armour as they use compression fabrics
                       extensively.
              Q10.1    Under armor uses lots of compression fabrics.

    1006      Q10.0    Shoes.
              Q10.1    Seen them.

    1030      Q10.0    Women's, girls, boys athletic attire.
              Q10.1    I see the menu options for other searching options.

    1049      Q10.0    Puma.
              Q10.1    Because it's nice.

    1057      Q10.0    Adidas brand I like too.
              Q10.1    This brand is one of best.

    1059      Q10.0    Amazon.
              Q10.1    Don’t know.

    1069      Q10.0    Academy Sporting & Outdoors, Dick's Sporting Goods, JC
                       Penney, Kohl's, Macy's, Finish Line.
              Q10.1    All mentioned carry Nike brand and have athletic clothing for
                       sale.

    1077      Q10.0    Adidas.
              Q10.1    Because it is reliable and its logo is reliable.

    1078      Q10.0    Yes.
              Q10.1    Yes.

    1096      Q10.0    Under Armor.
              Q10.1    It looks like a type of shirt you can find there.

    1097      Q10.0    Adidas, Puma etc.
              Q10.1    Produce same product.

    1106      Q10.0    Adidas.
              Q10.1    I have heard of that product as well.

    1110      Q10.0    This could be a sports apparel store since it has a Jordan logo in
                       the top left also.
              Q10.1    I can see other logos on the page.

    1124      Q10.0    It shows And 1 at the top so maybe them.
              Q10.1    The logo is at the top.

                                       - 41 -                              TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 71 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Other continued

RESPONDENT
  NUMBER   RESPONSE

    1125      Q10.0    Adidas.
              Q10.1    It's also another good brand.

    1128      Q10.0    Eastbay and Foot Locker that sell sports apparel.
              Q10.1    Those stores sell sports apparel.

    1146      Q10.0    Adidas and Reebok.
              Q10.1    Because those are also athletic stores.

    1164      Q10.0    Under Armour.
              Q10.1    Probably made in same factory.

    1174      Q10.0    Under Armour, Adidas, Lululemon.
              Q10.1    Because you asked what other brands came to mind.

    1178      Q10.0    Adidas.
              Q10.1    Adidas is another athletic apparel company.

    1194      Q10.0    Many other's brand I like but mostly Nike best.
              Q10.1    This is good product in Nike products.

    1196      Q10.0    Adidas.
              Q10.1    Adidas.




                                      - 42 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 72 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Don't know / None

RESPONDENT         RESPONDENT         RESPONDENT
  NUMBER             NUMBER             NUMBER
     1005               1068               1135
     1007               1071               1138
     1008               1072               1139
     1010               1073               1140
     1011               1076               1141
     1013               1080               1142
     1014               1081               1147
     1015               1082               1150
     1016               1083               1155
     1019               1084               1156
     1022               1085               1158
     1024               1086               1160
     1025               1087               1161
     1026               1089               1162
     1027               1092               1166
     1032               1093               1167
     1033               1095               1169
     1034               1099               1170
     1035               1100               1171
     1037               1101               1172
     1038               1102               1175
     1039               1104               1176
     1042               1105               1177
     1043               1111               1184
     1045               1113               1185
     1046               1114               1186
     1047               1115               1187
     1048               1116               1190
     1050               1118               1191
     1051               1119               1192
     1052               1120               1193
     1053               1121               1197
     1054               1126               1199
     1055               1127               1200
     1056               1129
     1058               1130
     1062               1131
     1064               1132
     1065               1133
     1067               1134

                                     - 43 -                             TEST CELL
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 73 of 235




                                        TABLE 3

                                        TEST CELL




Q11.0   Do you believe this product...?
         1. IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
         2. is NOT being made or put out with the authorization or approval of any
            other brand(s) or company(s)
         3. don't know or have no opinion

Q11.1   What brand(s) or company(s)?       Please be as specific as possible.

Q11.2   Why do you say that?    Again, please be as specific as possible.


                                                     Response Distribution
                                                                   Deduplicated
Response Categories                            Number Percent Number Percent
                                                      (n=200)              (n=200)
•   Is being made or put out with
    authorization or approval

     1. Lontex / Sweat It Out / Cool
        Compression                                 --      ---        --          ---
     2. Nike and its brands (e.g., Nike
        Pro, Hurley, Jordan, etc.)                  64    32.00        --          ---
     3. Nike and its brands (e.g., Nike
        Pro, Hurley, Jordan, etc.) plus
        Other                                       1      0.50
     4. Other                                       8      4.00
     5. Don't know / None                           32    16.00

             Subtotal                              105    52.50

•   Is not being made or put out with
    authorization or approval                      52     26.00

•   Don't know/no opinion                           43    21.50

             Total                                 200   100.00




                                          - 44 -                                TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 74 of 235




                       RESPONSE CATEGORIES
                      Questions 11.0 through 11.2

                               TEST CELL




 • Is being made or put out with authorization or approval of any other
   brand(s) or company(s)

      1. Lontex / Sweat It Out / Cool Compression
      2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)
      3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other
      4. Other
      5. Don't know / None




                                  - 45 -                              TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 75 of 235




                                    SURVEY RESPONSES
                                        TEST CELL


Q11.0    Do you believe this product...?
          • IS being made or put out with the authorization or approval of any other
             brand(s) or company(s)
Q11.1    With what brand(s) or company(s)? Please be as specific as possible.
Q11.2    Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Is being made or put out with authorization or approval…
                     - Lontex / Sweat It Out / Cool Compression


        There are no responses in this category




                                        - 46 -                           TEST CELL
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 76 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

    *1002     Q11.1     Nike.
              Q11.2     You keep asking the same question.

    *1003     Q11.1     Nike.
              Q11.2     Nike.

    *1005     Q11.1     Nike.
              Q11.2     Innovative.

    *1008     Q11.1     Nike.
              Q11.2     Says Nike.

    *1009     Q11.1     Hurley.
              Q11.2     The logos in the bar say Nike and Hurley.

    *1011     Q11.1     Nike.
              Q11.2     Nike.

    *1012     Q11.1     Nike.
              Q11.2     The logo of the Nike brand is the only one on the web page.

    *1019     Q11.1     Nike.
              Q11.2     It’s their website.

    *1020     Q11.1     With the Nike brand.
              Q11.2     It is a very recognized brand.

    *1022     Q11.1     Nike.
              Q11.2     Says it.

    *1028     Q11.1     Nike.
              Q11.2     Nike, brand is very good product brand.

    *1031     Q11.1     Air Jordan and Hurley.
              Q11.2     As their logos are visible, I would assume they have given the
                        okay for the product.


Note: Answers coded as a Nike category response in previous question(s) are marked with
      an asterisk.




                                        - 47 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 77 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1034      Q11.1    Nike.
              Q11.2    The Nike symbol.

   *1035      Q11.1    Nike.
              Q11.2    Headline and URL.

   *1036      Q11.1    This is Nike brand. Love it this company.
              Q11.2    Nike brand has good provided. I love it.

   *1039      Q11.1    Nike.
              Q11.2    Models.

   *1040      Q11.1    Nike Pro.
              Q11.2    Its saw add.

   *1041      Q11.1    Nike, Hurley.
              Q11.2    Because those are the two brands listed beside the shop on the
                       top of the web page.

   *1055      Q11.1    Nike.
              Q11.2    It has their name and logo on the shirt.

   *1057      Q11.1    Hurley X.
              Q11.2    In the page they mentioned.

   *1058      Q11.1    Nike in the products description, Nike "Swoosh" on the page,
                       Nike in the web address.
              Q11.2    Nike is on the page in several places.

   *1063      Q11.1    Nike.
              Q11.2    I see Nike at the top and advertising.

   *1068      Q11.1    Nike.
              Q11.2    Same answer as before.

   *1070      Q11.1    Yes Nike or Jordan.
              Q11.2    It's their brand on their website.

   *1072      Q11.1    Nike shoes.
              Q11.2    It would violate infringement rights if it wasn't.




                                      - 48 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 78 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1075      Q11.1    Nike.
              Q11.2    It is their webpage.

   *1078      Q11.1    Nike.
              Q11.2    Nike.

   *1079      Q11.1    Nike.
              Q11.2    I see it.

   *1080      Q11.1    Nike.
              Q11.2    Shows it.

   *1082      Q11.1    Nike.
              Q11.2    Nike is all over the page.

   *1088      Q11.1    Nike.
              Q11.2    Because I seen it clearly.

   *1090      Q11.1    Nike Pro.
              Q11.2    Nike Pro.

   *1092      Q11.1    Nike.
              Q11.2    It's clearly Nike logo on it.

   *1094      Q11.1    Nike.
              Q11.2    It says on ad.

   *1097      Q11.1    Nike ACG.
              Q11.2    It is.

   *1098      Q11.1    Nike.
              Q11.2    The logo is from Nike.

   *1099      Q11.1    Nike.
              Q11.2    Its URL is store Nike.

   *1108      Q11.1    Nike.
              Q11.2    Nike is all over product description.

   *1109      Q11.1    Hurley.
              Q11.2    They allow their name to be used on the site.



                                        - 49 -                          TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 79 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1114      Q11.1    It is a Nike product.
              Q11.2    It is in the layout page.

   *1119      Q11.1    Nike.
              Q11.2    Advertisement.

   *1123      Q11.1    Nike.
              Q11.2    The Nike website.

   *1128      Q11.1    Nike.
              Q11.2    It's Nike branded on the Nike website.

   *1131      Q11.1    Nike.
              Q11.2    It looks like the Nike website.

   *1136      Q11.1    Nike.
              Q11.2    Its authorize brand.

   *1138      Q11.1    Nike.
              Q11.2    Well, this is their site with their logo everywhere.

   *1141      Q11.1    Nike.
              Q11.2    Don’t know.

   *1142      Q11.1    Nike.
              Q11.2    Because this is their product and design with their company logo
                       attached to it.

   *1144      Q11.1    Nike along with Hurley.
              Q11.2    The announcement clearly shows that both brands are linked.

   *1145      Q11.1    Nike.
              Q11.2    Nike.

   *1150      Q11.1    Nike.
              Q11.2    Because it's a Nike site and it's a Nike product.

   *1156      Q11.1    Nike.
              Q11.2    It's in the name of the product and the store.

   *1160      Q11.1    Nike.
              Q11.2    It's on their official website.

                                       - 50 -                                 TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 80 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1163      Q11.1    Nike, the tennis clothing company.
              Q11.2    Because that's the answer I chose.

   *1165      Q11.1    Nike.
              Q11.2    Listed in product description.

   *1170      Q11.1    Nike.
              Q11.2    Had a sign on it.

   *1171      Q11.1    Nike.
              Q11.2    It shows name on shirt.

   *1179      Q11.1    Nike.
              Q11.2    I see the Nike symbol.

   *1185      Q11.1    Nike.
              Q11.2    Seen in the product image.

   *1189      Q11.1    Nike.
              Q11.2    Amazon sell Nike.

   *1194      Q11.1    Nike brand. I like it.
              Q11.2    Mostly I like Nike brand.

   *1196      Q11.1    Nike.
              Q11.2    Nike.

   *1197      Q11.1    Hurley.
              Q11.2    On top of the border it says Hurley and Jordan logo.

   *1198      Q11.1    Nike.
              Q11.2    Nike.




                                      - 51 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 81 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       plus Other
RESPONDENT
  NUMBER   RESPONSE

    1110      Q11.1    Nike, Hurley, Jordan and Pinterest.
              Q11.2    I see all of the logos on the page.




                                      - 52 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 82 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Is being made or put out with authorization or approval…
                     - Other
RESPONDENT
  NUMBER   RESPONSE

    1030      Q11.1    The only other company I notice is Pinterest, as there is a Pin It
                       option.
              Q11.2    Same reason as before. Why do I have to answer every question
                       twice?

    1059      Q11.1    Prime.
              Q11.2    Don’t know.

    1077      Q11.1    Adidas.
              Q11.2    Because its motto is quality and reliability.

    1124      Q11.1    And 1.
              Q11.2    The logos.

    1125      Q11.1    Adidas.
              Q11.2    Lovely brand.

    1154      Q11.1    Trademarked logo.
              Q11.2    Trademark infringement is illegal.

    1164      Q11.1    Under Armour.
              Q11.2    They both market the same type of shirt.

    1195      Q11.1    Trade companies.
              Q11.2    To support this brand.




                                       - 53 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 83 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any other
            brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Is being made or put out with authorization or approval…
                     - Don't know / None

 RESPONDENT
  NUMBER
     1001
     1013
     1014
     1046
     1048
     1051
     1066
     1085
     1087
     1093
     1095
     1096
     1100
     1105
     1113
     1115
     1116
     1121
     1129
     1133
     1146
     1148
     1149
     1153
     1158
     1166
     1172
     1173
     1175
     1176
     1191
     1192




                                      - 54 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 84 of 235




                                             TABLE 4

                                            TEST CELL




Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
         • does NOT have a business affiliation or business connection with any other
            brand(s) or company(s)
         • don't know or have no opinion

Q12.1   With what brand(s) or company(s)?           Please be as specific as possible.

Q12.2   Why do you say that?     Again, please be as specific as possible.


                                                              Response Distribution
                                                                              Deduplicated
                                                Number         Percent   Number      Percent
                                                              (n=200)               (n=200)
• Has a business affiliation or business
  connection
  1. Lontex / Sweat It Out / Cool
     Compression                                     --          ---          --          ---
  2. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.)                          55          27.50          1         0.50
  3. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.) plus Other                3           1.50
  4. Other                                           12          6.00
  5. Don't know / None                               24         12.00


             Subtotal                               94          47.00
• Does not have a business affiliation or
  business connection                               58          29.00
• Don't know / no opinion                           48          24.00


             Total                                  200       100.00




                                           - 55 -                                  TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 85 of 235




                           RESPONSE CATEGORIES
                          Questions 12.0 through 12.2

                                   TEST CELL




   • Has a business affiliation or business connection with any other
     brand(s) or company(s)

        1. Lontex / Sweat It Out / Cool Compression
        2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)
        3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other
        4. Other
        5. Don't know / None




                                  - 56 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 86 of 235




                                 SURVEY RESPONSES
                                     TEST CELL


Q12.0    Do you believe that whoever makes or puts out this product...?
          • HAS a business affiliation or business connection with any other brand(s) or
             company(s)?
Q12.1    With what brand(s) or company(s)? Please be as specific as possible.
Q12.2    Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Has a business affiliation or business connection…
                     – Lontex / Sweat It Out / Cool Compression


        There are no responses in this category.




                                        - 57 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 87 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1002      Q12.1    Nike.
              Q12.2    Easy to tell.

   *1003      Q12.1    Nike.
              Q12.2    Nike.

   *1005      Q12.1    Nike.
              Q12.2    Don’t know.

   *1008      Q12.1    Nike.
              Q12.2    Says Nike.

   *1009      Q12.1    Hurley.
              Q12.2    The bar at the top says Nike Hurley.

   *1011      Q12.1    Nike.
              Q12.2    Nike

   *1021      Q12.1    Hurley.
              Q12.2    Hurley is listed at the top of the page in the black bar.

   *1023      Q12.1    Hurley.
              Q12.2    It shows both brands on the site.

   *1028      Q12.1    Nike.
              Q12.2    Nike, brand is very good product brand.

   *1031      Q12.1    Nike, Air Jordan, Hurley.
              Q12.2    The logos are visible at the top of the page for Nike, Air Jordan
                       and Hurley.

   *1036      Q12.1    Nike brand has good provided.     Love it.
              Q12.2    Nike brand has good provided.

   *1039      Q12.1    Nike.
              Q12.2    Don’t know.

   *1040      Q12.1    Nike sports brand.
              Q12.2    It's better option.


Note: Answers coded as a Nike category response in previous question(s) are marked
      with an asterisk
                                       - 58 -                               TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 88 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1044      Q12.1    Hurley and any other brand that they collaborate with such as
                       Jordan's.
              Q12.2    I get emails from Nike very regularly and am familiar with the
                       brand.

   *1057      Q12.1    Hurley X.
              Q12.2    Visible in the page.

   *1058      Q12.1    Nike.
              Q12.2    Nike is all over the page.

   *1060      Q12.1    Nike and Hurley.
              Q12.2    Because of the upper right-hand corner of the page that says Nike
                       and Hurley.

   *1063      Q12.1    Nike and Hurley.
              Q12.2    They are specified at the top.

    1067      Q12.1    Nike.
              Q12.2    It has the Nike Logo.

   *1072      Q12.1    Nike apparel.
              Q12.2    Its the same brand.

   *1074      Q12.1    Nike/Hurley.
              Q12.2    Both names on the black bar at top.

   *1078      Q12.1    Nike.
              Q12.2    Nike.

   *1082      Q12.1    Nike.
              Q12.2    Nike logo.

   *1090      Q12.1    Nike Pro.
              Q12.2    Nike Pro.

   *1092      Q12.1    Nike.
              Q12.2    Because they would get money selling it.

   *1094      Q12.1    Nike.
              Q12.2    I can read it.



                                        - 59 -                           TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 89 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1098      Q12.1    Nike.
              Q12.2    Nike is a well-known famous brand so must be they owned
                       affiliations.

   *1109      Q12.1    Hurley.
              Q12.2    The brand is listed at the top.

   *1112      Q12.1    Hurley.
              Q12.2    They are part of the Nike company and are sold on the Nike
                       website.

   *1114      Q12.1    Nike.
              Q12.2    For the third time, it is in the ad.

   *1117      Q12.1    Jordan and Hurley.
              Q12.2    The logos for both brands are at the top of the webpage.

   *1119      Q12.1    Nike.
              Q12.2    Advertising.

   *1122      Q12.1    Hurley.
              Q12.2    Hurley is in the black line on the top.

   *1123      Q12.1    Hurley.
              Q12.2    Its on the website.

   *1125      Q12.1    Nike.
              Q12.2    Good brand.

   *1129      Q12.1    Nike.
              Q12.2    Don’t know.

   *1136      Q12.1    Nike.
              Q12.2    Its brand.

   *1137      Q12.1    Nike, Jordan and Hurley.
              Q12.2    I see their logos and I know Nike and Jordan have worked
                       together before.

   *1141      Q12.1    Air Jordan.
              Q12.2    I know.



                                       - 60 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 90 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1143      Q12.1    Nike.
              Q12.2    It's on Nike.com.

   *1144      Q12.1    Nike and Hurley.
              Q12.2    It is clear by the name of both brands in the ad.

   *1148      Q12.1    Hurley, Air Jordan (technically children brands, but still other
                       brands).
              Q12.2    It is displayed on the page.

   *1153      Q12.1    Hurley and Jordan.
              Q12.2    Both of those logos are depicted in the top left of the webpage.

   *1157      Q12.1    I believe Nike puts this put and has a connection with Hurley.
              Q12.2    I believe Nike puts this out and has a connection with Hurley.

   *1158      Q12.1    Hurley.
              Q12.2    Saw the name displayed.

   *1159      Q12.1    Jordan and Hurley.
              Q12.2    Logos in header.

   *1161      Q12.1    Nike.
              Q12.2    Logo.

   *1165      Q12.1    Jordan and Hurley.
              Q12.2    At top of page.

   *1169      Q12.1    This is from Nike co.
              Q12.2    Because it says Nike.

   *1172      Q12.1    Hurley.
              Q12.2    They sell that item.

   *1188      Q12.1    Nike seems to be the only one.
              Q12.2    Because it says Nike Pro Cool.

   *1194      Q12.1    Nike.
              Q12.2    Nike brand.

   *1196      Q12.1    Nike.
              Q12.2    Nike.

                                      - 61 -                                TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 91 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *1197      Q12.1    Hurley.
              Q12.2    It says on top.

   *1198      Q12.1    Nike.
              Q12.2    Logo.




                                         - 62 -                          TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 92 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       plus Other
RESPONDENT
  NUMBER

    1110      Q12.1    Hurley, Jordan and peraps Pinterest.
              Q12.2    I see all of those posted on here on the page.

    1124      Q12.1    Nike and And1.
              Q12.2    The logos are next to each other.

    1180      Q12.1    Nike and NBA.
              Q12.2    Nike and NBA.




                                       - 63 -                            TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 93 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Has a business affiliation or business connection…
                     - Other
RESPONDENT
  NUMBER

    1049      Q12.1    Amazon.
              Q12.2    Because yes.

    1059      Q12.1    Amazon.
              Q12.2    Don’t know.

    1097      Q12.1    Supreme.
              Q12.2    It is.

    1108      Q12.1    Shoe stores.
              Q12.2    Don’t know.

    1128      Q12.1    Eastbay, Foot Locker.
              Q12.2    Sports brands are sold through those stores and catalogs.

    1132      Q12.1    Adidas.
              Q12.2    Also make business promotion.

    1146      Q12.1    Dicks Sporting Goods and not sure what other company's.
              Q12.2    Because Dick's Sporting Goods is a very well-known company so
                       by placing Nike in these stores the Nike Company makes a profit.

    1147      Q12.1    They might be affiliated with other brands that are focused on
                       athletic apparel.
              Q12.2    Nike is an athletic company their products might be sold by other
                       athletic stores.

    1162      Q12.1    The company that manufacturers the shirt.
              Q12.2    They hire the workers who made it and deserve credit for it.




                                      - 64 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 94 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Has a business affiliation or business connection…
                     - Other continued
RESPONDENT
  NUMBER

    1164      Q12.1    Under Armour.
              Q12.2    Same type of product sold by both.

    1189      Q12.1    Amazon.
              Q12.2    Amazon sell Nike.

    1195      Q12.1    With trade company.
              Q12.2    To support this product.




                                      - 65 -                             TEST CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 95 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Has a business affiliation or business connection…
                     - Don’t know / None
 RESPONDENT
   NUMBER
     1001
     1014
     1018
     1020
     1026
     1029
     1068
     1076
     1085
     1100
     1105
     1113
     1115
     1116
     1121
     1152
     1154
     1155
     1163
     1166
     1175
     1178
     1183
     1185




                                      - 66 -                             TEST CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 96 of 235




                              TABLE 5

                             TEST CELL




                 GENDER DISTRIBUTION OF RESPONDENTS




                                          Response Distribution
  Response Categories                    Number       Percent
                                                     (n=200)

     1. Male                              110           55.00

     2. Female                              90          45.00

        Total                             200          100.00




                               - 67 -                           CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 97 of 235




                             TABLE 6

                            TEST CELL




            GENDER AND AGE DISTRIBUTION OF RESPONDENTS




                                         Response Distribution
  Response Categories                   Number       Percent

  1. Male                                            (n=110)

     - 18 to 34                           46           41.82

     - 35 to 54                           52           47.27

     - 55 or over                         12           10.91

     Male Total                          110          100.00

  2. Female                                           (n=90)

     - 18 to 34                           32           35.56

     - 35 to 54                           44           48.89

     - 55 or over                         14           15.56

     Female Total                         90          100.00

  Grand Total                            200




                               - 68 -                          CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 98 of 235




                          CONTROL CELL

             EXHIBITS, SCREENER AND QUESTIONNAIRE




                               - 69 -                       CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 99 of 235




                               - 70 -                       CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 100 of 235




                               - 71 -                        CONTROL CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 101 of 235
                                                                                  FB&A
                                                                                 12/19
                                                                                 #2102
                                    SCREENER - X

SCREEN #1

      Please take a few moments to complete our questionnaire.       We value your
opinions.


SCREEN #2

1.0     In the next year, are you likely to purchase any of the following online?
        PROGRAMMER NOTE: RANDOMIZE LIST.
                                                                               Don't
                                                            Yes        No      know

        apparel                                           ___1.     ___2.      ___3.

        kitchen appliances                                ___1.     ___2.      ___3.

        office supplies                                   ___1.     ___2.      ___3.

        PROGRAMMER NOTE:         IF YES TO APPAREL, CONTINUE;           OTHERWISE,
        TERMINATE.


SCREEN #3

1.1     In the next year, are you likely to purchase any of the following online?
        PROGRAMMER NOTE: RANDOMIZE LIST.
                                                                               Don't
                                                            Yes        No      know

        athletic performance apparel                      ___1.     ___2.      ___3.

        business apparel                                  ___1.     ___2.      ___3.

        formal apparel                                    ___1.     ___2.      ___3.

        PROGRAMMER NOTE: IF YES TO PERFORMANCE APPAREL,
        CONTINUE; OTHERWISE, TERMINATE.


SCREEN #4

2.0     Select your gender.

        ___1.     Male

        ___2.     Female

PROGRAMMER NOTE: GENDER QUOTA
    MALES 55%, FEMALES 45%

                                         - 72 -                             CONTROL CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 102 of 235


SCREEN #5

2.1     For verification purposes, please enter your date of birth.

        __/__/____
        MM DD YYYY

        PROGRAMMER NOTE: TERMINATE IF DOES NOT MATCH PANELIST'S
        PRE-EXISTING DATA. IF DOB IS BLANK, TERMINATE AS REFUSED.
        CALCULATE AGE RANGES TO DETERMINE OPEN QUOTAS FOR AGE
        PRIOR TO CONTINUING. CODE AGE RANGE BASED ON DOB]

        1.   Under 18   TERMINATE.

        2.   18 to 34

        3.   35 to 54

        4. 55 or over
        PROGRAMMER NOTE: AGE/GENDER QUOTAS:
                      MALES FEMALES
        18 TO 34       42%    36%
        35 TO 54       48%    48%
        55 OR OVER     10%    16%



SCREEN #6

3.0     Please select the area of the country in which you reside:


        ___1.   Northeast (Connecticut, Maine, Massachusetts, New Hampshire, New
                Jersey, New York, Pennsylvania, Rhode Island, Vermont)

        ___2.   Midwest (Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota,
                Missouri, Nebraska, North Dakota, Ohio, South Dakota, Wisconsin)

        ___3.   South (Alabama, Arkansas, DC, Delaware, Florida, Georgia,
                Kentucky, Louisiana, Maryland, Mississippi, North Carolina,
                Oklahoma, South Carolina, Tennessee, Texas, Virginia, West
                Virginia)

        ___4.   West (Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana,
                Nevada, New Mexico, Oregon, Utah, Washington, Wyoming)

        ___5.   Other TERMINATE.

        PROGRAMMER NOTE: QUOTAS FOR POPULATION IN THE FOUR
        CENSUS REGIONS:
            NORTHEAST   18%
            MIDWEST     22%
            SOUTH       38%
            WEST        22%

                                          - 73 -                        CONTROL CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 103 of 235


SCREEN #7

4.0     What best describes the device you are using right now to take this survey?

        ___1.   A desktop computer

        ___2.   A laptop/notebook computer

        ___3.   A tablet

        ___4.   A phone

        ___5.   Other

PROGRAMMER NOTE: OPTION 1, 2, OR 3, CONTINUE.
ALL OTHERS, TERMINATE.


SCREEN #8

5.0     Do you, or does anyone else in your household, work for...
                                                         Yes          No

        an advertising agency or a market research
        company?                                         ___1.       ___2.

        a company that makes, sells, or distributes
        any athletic performance apparel?                ___1.       ___2.

        a company that makes, sells, or distributes
        any business apparel?                            ___1.       ___2.

    a company that makes, sells, or distributes
    any formal apparel?                         ___1. ___2.
PROGRAMMER NOTE: IF YES TO AD AGENCY OR ATHLETIC PERFORMANCE
APPAREL, TERMINATE. ALL OTHERS, CONTINUE.


SCREEN #9

6.0     Do you agree to answer the questions in this survey by yourself without the
        help or assistance of anyone else?

        ___1. Yes  CONTINUE.

        ___2. No  TERMINATE.




                                        - 74 -                               CONTROL CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 104 of 235



SCREEN #10

6.1     Do you agree to answer the questions in this survey without seeking
        information from any other source (for example, will not conduct an internet
        search)?

        ___1. Yes  CONTINUE.

        ___2. No  TERMINATE.


SCREEN #11

7.0     Do you usually wear contact lenses or eyeglasses when you use the device
        you are using right now?

        ___1. Yes  CONTINUE.

        ___2. No  GO TO SCREEN #13.


SCREEN #12

7.1     Do you agree to wear them during the rest of the questionnaire?

        ___1. Yes  CONTINUE.

        ___2. No  TERMINATE.


SCREEN #13

8.0     Please select the number (INSERT RANDOM NUMBER ONE THROUGH
        FOUR) from the following list in order to continue with the survey.

        ___1. One

        ___2. Two

        ___3. Three

        ___4. Four

PROGRAMMER NOTE: IF NUMBER ENTERED MATCHES NUMBER IN
QUESTION, CONTINUE. OTHERWISE, TERMINATE.




                                        - 75 -                            CONTROL CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 105 of 235


                                QUESTIONNAIRE - X

SCREEN #14

      In this survey, you are going to be shown a web page and then asked some
questions.

       Please understand that we are only interested in your opinions or beliefs; and
if you don't have an opinion or belief or don't know the answer to a question, that is
an acceptable answer.


SCREEN #15

      Please look at this web page as you would if you were considering purchasing
the product shown. Please take as much time as you like looking at the web page
before continuing with the survey.
PROGRAMMER NOTE: SHOW IMAGE X1.


SCREEN #16

      Could you clearly read the words on the web page?

      ___1. Yes  CONTINUE.

      ___2. No  TERMINATE.




                                        - 76 -                            CONTROL CELL
      Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 106 of 235


SCREEN #17

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

9.0     Who do you believe makes or puts out this product?    Please be as specific as
        possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know   GO TO --> SCREEN #19.


SCREEN #18

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

9.1     Why do you say that?   Again, please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know




                                        - 77 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 107 of 235


SCREEN #19

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

10.0   What other brand or brands, if any, do you believe are made or put out by
       whoever makes or puts out this product? Please be as specific as possible.

       ____________________________________________________________

       ____________________________________________________________

           Don't know   GO TO  SCREEN #21.


SCREEN #20

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

10.1   Why do you say that?   Again, please be as specific as possible.

       ___________________________________________________________

       ___________________________________________________________

           Don't know




                                       - 78 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 108 of 235


SCREEN #21

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

13.0   Do you believe this product...?
       PROGRAMMER NOTE: ROTATE FIRST TWO ALTERNATIVES.                      ALSO, ROTATE
       Q11.0 AND Q12.0 SERIES.

       ___1. IS being made or put out with the authorization or approval of any
             other brand(s) or company(s)

       ___2. is NOT being made or put out with the authorization or approval of
             any other brand(s) or company(s)

       ___3. don't know or have no opinion
                                   PROGRAMMER NOTE: IF 'IS...,' CONTINUE;
                                          OTHERWISE, GO TO  SCREEN #24.


SCREEN #22

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

11.1   With what brand(s) or company(s)?    Please be as specific as possible.

       ___________________________________________________________

       ___________________________________________________________

           Don't know GO TO SCREEN #24.


SCREEN #23

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

11.2   Why do you say that?   Again, please be as specific as possible.

       ___________________________________________________________

       ___________________________________________________________

           Don't know




                                       - 79 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 109 of 235


SCREEN #24

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

14.0    Do you believe that whoever makes or puts out this product...?
        PROGRAMMER NOTE: ROTATE FIRST TWO ALTERNATIVES.                      ALSO, ROTATE
        Q11.0 AND Q12.0 SERIES.

        ___1. HAS a business affiliation or business connection with any other
              brand(s) or company(s)

        ___2. does NOT have a business affiliation or business connection with any
              other brand(s) or company(s)

        ___3. don't know or have no opinion
       PROGRAMMER NOTE: IF 'HAS A BUSINESS AFFILIATION...,' CONTINUE;
                                           OTHERWISE, GO TO  SCREEN #27.


SCREEN #25

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

12.1    With what brand(s) or company(s)?    Please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know GO TO SCREEN #27.


SCREEN #26

PROGRAMMER NOTE: SHOW IMAGE X2. DISPLAY "Click image to open
web page" BELOW IMAGE. WHEN IMAGE IS CLICKED, SHOW WEB PAGE X
IN A NEW WINDOW.

12.2    Why do you say that?   Again, please be as specific as possible.

        ___________________________________________________________

        ___________________________________________________________

            Don't know


SCREEN #27

13.0    Thank you for your time and participation.

                                        - 80 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 110 of 235




                                       TABLE 7

                                   CONTROL CELL




Q9.0 Who do you believe makes or puts out this product?        Please be as
     specific as possible.

Q9.1 Why do you say that?      Again, please be as specific as possible.


                                                       Response Distribution
                                                     Number            Percent
Response Categories                                                   (n=200)


  1.    Lontex / Sweat It Out / Cool
       Compression                                        --                   ---


  2.   Nike and its brands (e.g., Nike Pro,
       Hurley, Jordan, etc.                             181                   90.50

  3.   Nike and its brands (e.g., Nike Pro,
       Hurley, Jordan, etc.) plus Other                   --                   ---

  4.   Other                                              3                    1.50

  5.   Don't know /None                                  16                    8.00

               Total                                    200                100.00




                                        - 81 -                             CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 111 of 235




                       RESPONSE CATEGORIES
                       Questions 9.0 through 9.1

                             CONTROL CELL




       1. Lontex / Sweat It Out / Cool Compression

       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)

       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other

       4. Other

       5. Don’t know / None




                                  - 82 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 112 of 235




                           SURVEY RESPONSES
                             CONTROL CELL


Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Lontex / Sweat It Out / Cool Compression


      There are no responses in this category.




                                      - 83 -                       CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 113 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2001     Q9.0      Nike.
             Q9.1      This clothing brand is called Nike.

    2002     Q9.0      Nike.
             Q9.1      The logo and the description which says Nike Pro Long-
                       Sleeve.

    2003     Q9.0      Nike.
             Q9.1      Has the Nike logo.

    2004     Q9.0      Nike.
             Q9.1      The emblem on the shirts and the Nike name in the
                       description.

    2005     Q9.0      Nike.
             Q9.1      The logo.

    2006     Q9.0      Nike.
             Q9.1      Their symbol is displayed on the garment, and I can also
                       see "Nike Pro Long-Sleeve" in the description.

    2007     Q9.0      Nike.
             Q9.1      I see the Nike Swoosh and it says Nike at the top.

    2009     Q9.0      Nike.
             Q9.1      Not sure.

    2010     Q9.0      Nike.
             Q9.1      Because it has Nike symbol on his shirt.

    2011     Q9.0      Nike.
             Q9.1      Shows on website.

    2012     Q9.0      Nike.
             Q9.1      Because it is in the description and because of the logo.

    2013     Q9.0      Nike.
             Q9.1      Because of the Nike symbols and the word Nike all over the
                       page.

    2014     Q9.0      Nike.
             Q9.1      Cause its brand name is shown there. at the top of
                       products name.




                                      - 84 -                            CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 114 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2015     Q9.0      Nike.
             Q9.1      The Nike Swoosh is on the front.

    2016     Q9.0      Nike.
             Q9.1      Because it is.

    2017     Q9.0      Nike.
             Q9.1      It is on ad.

    2018     Q9.0      Nike.
             Q9.1      It says Nike and shows a Nike logo.

    2019     Q9.0      Nike.
             Q9.1      The logo.

    2020     Q9.0      Nike.
             Q9.1      There is a logo.

    2021     Q9.0      Nike.
             Q9.1      I'm not sure at this time.

    2022     Q9.0      Nike.
             Q9.1      Nike.

    2023     Q9.0      Nike.
             Q9.1      Nike athletic shirts.

    2024     Q9.0      Nike.
             Q9.1      It's a Nike store, it's a Nike skirt.

    2025     Q9.0      Nike.
             Q9.1      It's clear for men.

    2026     Q9.0      Nike.
             Q9.1      The logo.

    2027     Q9.0      Nike.
             Q9.1      Nike.

    2029     Q9.0      Nike.
             Q9.1      It says that and the logo on the shirt.

    2031     Q9.0      Nike.
             Q9.1      Printed on shirt and description.



                                        - 85 -                       CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 115 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2032     Q9.0      Nike.
             Q9.1      Says Nike on the shirt.

    2033     Q9.0      Nike.
             Q9.1      It's a product from Nike.

    2034     Q9.0      Nike.
             Q9.1      Nike.

    2035     Q9.0      Nike.
             Q9.1      The logo.

    2036     Q9.0      Nike.
             Q9.1      Address store.Nike.com.

    2037     Q9.0      Nike.
             Q9.1      Because it is the brand shown on the page.

    2038     Q9.0      Nike.
             Q9.1      It's shown in the webpage.

    2039     Q9.0      Nike.
             Q9.1      Nike.

    2040     Q9.0      Nike.
             Q9.1      Nike makes this.

    2041     Q9.0      Nike.
             Q9.1      Nike.

    2042     Q9.0      Nike.
             Q9.1      Nike makes the product.

    2043     Q9.0      Nike.
             Q9.1      It's called Nike Pro Long-Sleeve and its at store.Nike.com.

    2044     Q9.0      Nike.
             Q9.1      It states Nike in the web address - in the description of the
                       shirt and the Swoosh logo.

    2045     Q9.0      Nike.
             Q9.1      Because it says that in the product name.

    2046     Q9.0      Nike.
             Q9.1      It clears that Nike is the maker of this product.


                                      - 86 -                               CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 116 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2047     Q9.0      Nike.
             Q9.1      Don’t know.

    2048     Q9.0      Nike.
             Q9.1      It is the Nike website.

    2049     Q9.0      Nike.
             Q9.1      The Nike logo is clearly apparent on the top right.

    2050     Q9.0      Nike.
             Q9.1      It says right on the page also on the shirt itself.

    2051     Q9.0      Nike.
             Q9.1      Shows Nike emblem on the page.

    2052     Q9.0      Nike makes this product.
             Q9.1      It lists the shirt product as Nike branded shirt.

    2053     Q9.0      Nike.
             Q9.1      Name included in description of item as well as includes
                       Nike logo.

    2054     Q9.0      Nike.
             Q9.1      This athletic t-shirt has the Nike logo on the chest and the
                       written description for this t-shirt has Nike being the brand
                       it is, in the description.

    2055     Q9.0      Nike.
             Q9.1      Because of the brand logo on the shirt.

    2056     Q9.0      Nike.
             Q9.1      Nike Pro long - sleeve.

    2057     Q9.0      Nike.
             Q9.1      Nike is the logo.

    2058     Q9.0      Nike.
             Q9.1      Because of the check on the shirt and the word in the ad.

    2059     Q9.0      Nike.
             Q9.1      Because it says Nike.

    2060     Q9.0      Nike.
             Q9.1      It seems to be on their website.



                                       - 87 -                                CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 117 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2061     Q9.0      Nike, this brand is still good and low prices.
             Q9.1      Because Nike is a brand of good service provider.

    2062     Q9.0      Nike.
             Q9.1      It specificity say it.

    2063     Q9.0      Nike.
             Q9.1      It's on the product and in the description.

    2064     Q9.0      Nike.
             Q9.1      Nike logo.

    2065     Q9.0      Nike.
             Q9.1      The logo.

    2066     Q9.0      Nike Pro long.
             Q9.1      Nike Pro long is a well-known company and I really like it.

    2067     Q9.0      Nike.
             Q9.1      Nike.

    2068     Q9.0      Nike.
             Q9.1      Symbol.

    2069     Q9.0      Nike.
             Q9.1      The logo.

    2070     Q9.0      Nike.
             Q9.1      Because it's called Nike Pro Long-Sleeve.

    2071     Q9.0      Nike.
             Q9.1      It is the recognized brand.

    2072     Q9.0      Nike.
             Q9.1      Because it says Nike.

    2073     Q9.0      Nike.
             Q9.1      It states in the browser.

    2074     Q9.0      Nike.
             Q9.1      It names it.

    2075     Q9.0      Nike.
             Q9.1      Nike.



                                        - 88 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 118 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2076     Q9.0      Nike.
             Q9.1      It says Nike.

    2077     Q9.0      Nike, a unique brand.
             Q9.1      It is an unique and great brand.

    2078     Q9.0      Nike.
             Q9.1      I see the Nike symbol.

    2079     Q9.0      Nike.
             Q9.1      Cause it says.

    2080     Q9.0      Nike.
             Q9.1      It says Nike in the description and has the swish logo.

    2081     Q9.0      Nike.
             Q9.1      It is stated in the ad.

    2082     Q9.0      Nike.
             Q9.1      Because it is a reliable and modern brand.

    2083     Q9.0      Nike Pro.
             Q9.1      Nike Pro.

    2084     Q9.0      Nike.
             Q9.1      The mark.

    2085     Q9.0      I think that Nike puts out this product.
             Q9.1      The Nike logo is on the ad.

    2086     Q9.0      Nike.
             Q9.1      Because it says Nike in the description.

    2087     Q9.0      Nike.
             Q9.1      Nike.

    2088     Q9.0      Nike.
             Q9.1      Because there is its famous sign which is the correct sign
                       so I answer this.

    2089     Q9.0      Nike.
             Q9.1      I keep seeing the Nike logo.

    2090     Q9.0      Nike.
             Q9.1      It says that in the description.


                                        - 89 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 119 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2091     Q9.0      Nike.
             Q9.1      Nike.

    2092     Q9.0      Nike.
             Q9.1      The product's title has the word "Nike" in it, and it's listed
                       on a Nike website.

    2093     Q9.0      Nike.
             Q9.1      The brand says Nike Pro.

    2094     Q9.0      Nike is makes this products.
             Q9.1      I mind that Nike is made this.

    2095     Q9.0      Nike.
             Q9.1      That's what it's selling.

    2096     Q9.0      Nike.
             Q9.1      The Nike check mark on the shirt is a clear indicator of the
                       brand.

    2097     Q9.0      Nike.
             Q9.1      Because it seems relevant and clear.

    2098     Q9.0      Nike.
             Q9.1      Very clear description and brand name.

    2099     Q9.0      Nike Pro.
             Q9.1      Nike Pro.

    2100     Q9.0      Nike.
             Q9.1      Because it is clearly labeled.

    2101     Q9.0      Nike because it has there logo on the shirt as well as in the
                       description.
             Q9.1      Because there logo is on the shirt as well as in the
                       descriptive ad.

    2102     Q9.0      Nike.
             Q9.1      It says so.

    2103     Q9.0      Nike.
             Q9.1      Have a logo of Nike.

    2104     Q9.0      Nike.
             Q9.1      The logo.


                                       - 90 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 120 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2105     Q9.0      Nike.
             Q9.1      It is Nike.

    2107     Q9.0      Nike.
             Q9.1      It is the name brand, that is shown in this ad.

    2108     Q9.0      Nike.
             Q9.1      Logo is on the shirts.

    2109     Q9.0      Nike.
             Q9.1      Name.

    2110     Q9.0      Nike.
             Q9.1      Logo.

    2111     Q9.0      Nike Pro.
             Q9.1      Because of the brand logo on the shirt.

    2112     Q9.0      Nike.
             Q9.1      It clearly says Nike store in the site address.

    2114     Q9.0      Nike.
             Q9.1      The Swoosh mark.

    2115     Q9.0      Nike.
             Q9.1      Says Nike and has logo.

    2116     Q9.0      Nike.
             Q9.1      It has the words Nike in the descriptions.

    2118     Q9.0      Nike.
             Q9.1      The out wear company is Nike and the website show their
                       product for sell. Nike Pro Long-Sleeve is the product of
                       Nike.

    2119     Q9.0      Nike.
             Q9.1      The website and product are from Nike.

    2120     Q9.0      Nike.
             Q9.1      The brand on the shirt.

    2121     Q9.0      Nike.
             Q9.1      Brand Nike it is clear on products.




                                       - 91 -                            CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 121 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2122     Q9.0      Nike.
             Q9.1      There website, there brand.

    2123     Q9.0      Nike.
             Q9.1      Because of their sign on the clothes the right sign.

    2124     Q9.0      Nike.
             Q9.1      Looks athletic.

    2125     Q9.0      Nike.
             Q9.1      The company offering these products is quite clear.

    2127     Q9.0      Nike.
             Q9.1      The brand that is offered on the website is Nike.

    2128     Q9.0      Nike.
             Q9.1      Logo.

    2129     Q9.0      Nike.
             Q9.1      It's clear.

    2130     Q9.0      Nike.
             Q9.1      Because it seems convenient and is the brand presented.

    2132     Q9.0      Nike.
             Q9.1      The logo, the website, and the name is visible.

    2133     Q9.0      Nike.
             Q9.1      The URL.

    2134     Q9.0      Nike.
             Q9.1      Because of the design on the shirt.

    2135     Q9.0      Nike.
             Q9.1      The Nike symbol.

    2136     Q9.0      Nike.
             Q9.1      Because it says "Nike".

    2137     Q9.0      Nike Pro is good brand.
             Q9.1      It has good quality, good color.

    2139     Q9.0      Nike Pro Long-Sleeve.
             Q9.1      Nike Pro Long-Sleeve.



                                         - 92 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 122 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2140     Q9.0      Nike.
             Q9.1      It is very clear. the website is the Nike store, the Nike logo
                       is on the website, and in the product description it clearly
                       says it is Nike.

    2141     Q9.0      Nike.
             Q9.1      The check mark on the shirt.

    2142     Q9.0      Nike.
             Q9.1      Has their logo on the shirt an it says Nike store on the top.

    2143     Q9.0      Nike.
             Q9.1      The Swoosh logo and the Nike in the advertising.

    2145     Q9.0      Only Nike.
             Q9.1      Through quality, distinctive colors, and the company's great
                       logo.

    2147     Q9.0      Nike.
             Q9.1      It it called Nike Pro and it is on the Nike website.

    2148     Q9.0      Nike.
             Q9.1      The logo.

    2149     Q9.0      Nike.
             Q9.1      Nike brand logo.

    2151     Q9.0      Nike.
             Q9.1      It says Nike; along the Swoosh.

    2152     Q9.0      I assume Nike make this product.
             Q9.1      Nike Pro give me the idea.

    2154     Q9.0      Nike.
             Q9.1      Nike name.

    2155     Q9.0      Nike.
             Q9.1      Don’t know.

    2156     Q9.0      Nike.
             Q9.1      Nike.

    2158     Q9.0      Nike.
             Q9.1      Nike it's the brand that sell this piece.



                                       - 93 -                             CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 123 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2159     Q9.0      Nike.
             Q9.1      It has the Nike logo.

    2160     Q9.0      Nike.
             Q9.1      It very clearly says so in the description.

    2161     Q9.0      Nike because it says so.
             Q9.1      Because it says so.

    2162     Q9.0      Nike brand.
             Q9.1      Good organized.

    2163     Q9.0      Nike major brand of priority.
             Q9.1      Nice design with price.

    2164     Q9.0      Nike is a amazing brand.
             Q9.1      Why is it my favorite.

    2165     Q9.0      Nike.
             Q9.1      I see the nice Swoosh on the tee and also read Nike in the
                       description.

    2167     Q9.0      Nike.
             Q9.1      The logo   is there.

    2168     Q9.0      Nike.
             Q9.1      The logo and the website.

    2169     Q9.0      Nike.
             Q9.1      The symbol on the shirt.

    2170     Q9.0      Nike.
             Q9.1      Because it's a Nike logo.   The check.

    2171     Q9.0      Nike.
             Q9.1      It's on Nike.com. The Swoosh is on the shirt.   It's called
                       Nike Pro Long-Sleeve.

    2172     Q9.0      Nike.
             Q9.1      I can read.

    2173     Q9.0      Nike.
             Q9.1      The website URL.




                                       - 94 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 124 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2174     Q9.0      Nike.
             Q9.1      I see the Nike logo and it says Nike store in web address.

    2175     Q9.0      Nike.
             Q9.1      Because the page is from the Nike store.

    2176     Q9.0      Nike.
             Q9.1      Nike makes the shirt.

    2177     Q9.0      Nike.
             Q9.1      Because it says Nike.

    2178     Q9.0      Nike.
             Q9.1      Because it has the Nike logo.

    2179     Q9.0      Nike.
             Q9.1      Because it says Nike and has their logo.

    2180     Q9.0      The design of the product and the price make me want to
                       purchase this product myself.
             Q9.1      I think this not only looks good, but will help improve
                       performance when working out.

    2181     Q9.0      Nike.
             Q9.1      As the logo suggest.

    2182     Q9.0      Nike.
             Q9.1      The website is Nike.com and the item is named "Nike Pro
                       Long-Sleeve".

    2183     Q9.0      Nike.
             Q9.1      The shirt is labeled "Nike Pro Long-Sleeve".

    2184     Q9.0      Nike.
             Q9.1      That's what it said.

    2186     Q9.0      Nike.
             Q9.1      Because it says "Nike" in the name.

    2187     Q9.0      Nike.
             Q9.1      The check symbol on the shirt.

    2188     Q9.0      Stretch fit from Nike.
             Q9.1      Don’t know.



                                      - 95 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 125 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

    2189     Q9.0      Nike seller.
             Q9.1      I saw Nike product.

    2190     Q9.0      Nike.
             Q9.1      It says Nike Pro Long-Sleeve.

    2191     Q9.0      Nike.
             Q9.1      The logo and the description on the page.

    2194     Q9.0      Nike.
             Q9.1      That is what is on the Nike website. the shirts have the
                       Nike symbol.

    2195     Q9.0      Nike.
             Q9.1      The logo.

    2196     Q9.0      Nike.
             Q9.1      I like Nike.

    2197     Q9.0      Nike.
             Q9.1      Don’t know.

    2199     Q9.0      Nike.
             Q9.1      Their clothes are good.

    2200     Q9.0      Nike.
             Q9.1      The brand of shirt.




                                      - 96 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 126 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     plus Other


    There are no responses in this category.




                                      - 97 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 127 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Other

RESPONDENT
  NUMBER   RESPONSE

    2030     Q9.0     Sports brand.
             Q9.1     For the content.

    2131     Q9.0     The design and body perfectly suit.
             Q9.1     It is perfectly fit to wear.

    2157     Q9.0     Some pro shop supporting athletic equipment.
             Q9.1     It's all Nike, Jordan, and Hurley.




                                     - 98 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 128 of 235
Q9.0 Who do you believe makes or puts out this product? Please be as
     specific as possible.
Q9.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Don't know / None

 RESPONDENT
   NUMBER
     2008
     2028
     2106
     2113
     2117
     2126
     2138
     2144
     2146
     2150
     2153
     2166
     2185
     2192
     2193
     2198




                                    - 99 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 129 of 235




                                      TABLE 8

                                  CONTROL CELL




Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.

Q10.1 Why do you say that?     Again, please be as specific as possible.

                                                  Response Distribution
                                                                Deduplicated
Response Categories                         Number Percent Number Percent
                                                   (n=200)              (n=200)

  1. Lontex / Sweat It Out /
     Cool Compression                             --      ---       --          ---
  2. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.)                       37     18.50       --          ---
  3. Nike and its brands (e.g., Nike Pro,
     Hurley, Jordan, etc.) plus Other              4      2.00
  4. Other                                        25    12.50
  5. Don’t know / None                           134    67.00
             Total                               200   100.00




                                       - 100 -                             CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 130 of 235




                       RESPONSE CATEGORIES
                      Questions 10.0 through 10.1

                             CONTROL CELL




       1. Lontex / Sweat It Out / Cool Compression

       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)

       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other

       4. Other

       5. Don’t know / None




                                 - 101 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 131 of 235




                               SURVEY RESPONSES
                                 CONTROL CELL


Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Lontex / Sweat It Out / Cool Compression


      There are no responses in this category.




                                      - 102 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 132 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2006      Q10.0    My only guess would be Hurley because their logo is next to
                       Nike's in the upper left corner.
              Q10.1    Logo in upper left corner.

   *2014      Q10.0    Hurley, I think.
              Q10.1    It's on the next tab of Nike that's why.

   *2019      Q10.0    Haley.
              Q10.1    Hurley.

   *2020      Q10.0    Nike+.
              Q10.1    I think so.

   *2022      Q10.0    Nike Pro.
              Q10.1    It's the company.

   *2024      Q10.0    Nike+.
              Q10.1    It says that in a few places.

   *2027      Q10.0    Nike.
              Q10.1    Nike.

   *2033      Q10.0    Hurley.
              Q10.1    The shopper.

   *2034      Q10.0    Nike.
              Q10.1    Nike.

   *2038      Q10.0    Hurley.
              Q10.1    It's the affiliated brand of Nike.

   *2039      Q10.0    Nike Pro Long-Sleeve.
              Q10.1    It is good likely products.

   *2052      Q10.0    From the looks of the page they make Nike and Hurley
                       branded clothing on this page.
              Q10.1    I say that because at the top of the page it says Nike brand
                       and Hurley brand.

   *2056      Q10.0    Nike+.
              Q10.1    Hurley.

Note: Answers coded as a Nike category response in previous question are marked
      with an asterisk.



                                      - 103 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 133 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2059      Q10.0    Hurley, Jordan.
              Q10.1    Because at the top left it shows those brands.

   *2070      Q10.0    Hurley.
              Q10.1    It says Nike and Hurley at top of page.

   *2083      Q10.0    Nike Pro.
              Q10.1    Nike Pro.

   *2087      Q10.0    Nike.
              Q10.1    Nike.

   *2096      Q10.0    Hurley.
              Q10.1    The Hurley symbol on the top of the page.

   *2099      Q10.0    Nike Pro.
              Q10.1    Nike Pro.

   *2101      Q10.0    None only Nike cause it has their logo and even says it's
                       from Nike.
              Q10.1    Because it is on there shirt and in the description.

   *2103      Q10.0    Only Nike I hope.
              Q10.1    The brand is Nike.

   *2112      Q10.0    Nike.
              Q10.1    It's a Nike product.

   *2119      Q10.0    Jordan and Hurley.
              Q10.1    They are listed on the top of the website.

   *2120      Q10.0    Hurley.
              Q10.1    Don’t know.

   *2125      Q10.0    Nike.
              Q10.1    The company offering these products is quite clear.

   *2141      Q10.0    It also says Nike on the page.
              Q10.1    Nike der.

   *2145      Q10.0    Nike.
              Q10.1    Through quality, distinctive colors, and the company's great
                       logo.




                                      - 104 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 134 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2149      Q10.0    Hurley.
              Q10.1    Hurley brand appears on the web page.

   *2156      Q10.0    Nike just to it.
              Q10.1    Nike just to it.

   *2170      Q10.0    Just Nike.
              Q10.1    The logo is only made by Nike.

   *2175      Q10.0    The clothing brands sold on this page are from the maraca
                       Nike and Hurley.
              Q10.1    The clothing brands sold on this page are from the maraca
                       Nike and Hurley.

   *2177      Q10.0    Hurley.
              Q10.1    Because the name is right next to Nike.

   *2184      Q10.0    Hurley and air Jordan.
              Q10.1    It's on the website.

   *2187      Q10.0    Jordan and Hurley x.
              Q10.1    The symbol on the sites.

   *2191      Q10.0    Air Jordan.
              Q10.1    The logo can be seen on the page.

   *2199      Q10.0    Hurley.
              Q10.1    Hurley is in a partnership with Nike.

   *2200      Q10.0    Hurley.
              Q10.1    Says it on top.




                                          - 105 -                     CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 135 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.
                     plus Other
RESPONDENT
  NUMBER   RESPONSE

    2025      Q10.0    Nike and adidas.
              Q10.1    They have good experience for that.

    2037      Q10.0    Under Armour, Michael Jordan.
              Q10.1    Because in the upper tab it shows.

    2180      Q10.0    Nike, obviously. though this could also work with Under
                       Armour.
              Q10.1    I say as such because of the name and branding.

    2181      Q10.0    Adidas.
              Q10.1    Nike. logo.




                                     - 106 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 136 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Other

RESPONDENT
  NUMBER   RESPONSE

    2035      Q10.0    Everlife.
              Q10.1    Make similar clothing.

    2036      Q10.0    Under Armour.
              Q10.1    It was under the address line.   Hurley and Under Armour
                       sign.

    2040      Q10.0    Armorall.
              Q10.1    Have purchased in the past.

    2042      Q10.0    Under Armour, champion.
              Q10.1    I've seen products like this.

    2046      Q10.0    Adidas.
              Q10.1    They also made such kind of products.

    2049      Q10.0    Shoes, sportwear.
              Q10.1    I own Nike shoes and sportswear.

    2054      Q10.0    Under Armour.
              Q10.1    I think Under Armour is part of this advertisement.

    2055      Q10.0    Under Armour.
              Q10.1    Because they have sports apparel.

    2061      Q10.0    Adidas because they are similar brand.
              Q10.1    Because this brand is so good.

    2066      Q10.0    Trademark.
              Q10.1    A trademark or trademark mark.

    2077      Q10.0    Old Navy, Puma, Adidas are some great brand.
              Q10.1    Those are very familiar brands.

    2082      Q10.0    Adidas.
              Q10.1    Because it is also a reliable and beautiful brand.

    2088      Q10.0    Reebok, adidas.
              Q10.1    Because this product is an athletic or sport wear and these
                       companies I mentioned were sport wear as well.

    2091      Q10.0    Adidas.
              Q10.1    Adidas.




                                      - 107 -                               CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 137 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Other continued

RESPONDENT
  NUMBER   RESPONSE

    2107      Q10.0    Amazon.
              Q10.1    It reminds me of the amazon website.

    2122      Q10.0    Under Armour.
              Q10.1    I own some of the products.

    2131      Q10.0    This is perfectly fit to our body and good cloth.
              Q10.1    This good cloth and perfectly fit to our body and it is
                       machine wash. and light weight to our body.

    2137      Q10.0    Puma.
              Q10.1    Athletic brands.

    2158      Q10.0    Adidas.
              Q10.1    Looks like adidas as-well.

    2163      Q10.0    Adidas is another brand.
              Q10.1    It's similar brand.

    2164      Q10.0    Adidas.
              Q10.1    Because it is also my favorite brands.

    2165      Q10.0    Under Armour creates products that are similar, but in my
                       honest opinion, much better than Nike in every way.
              Q10.1    I prefer Under Armour. Nike may have nice apparel, but I
                       think UA's quality is better.

    2179      Q10.0    Under Armour.
              Q10.1    Because I have seen it.

    2189      Q10.0    Other sports wear, outdoor or any sports wear product.
              Q10.1    Don’t know.

    2196      Q10.0    Adidas.
              Q10.1    I know somewhat about this brand.




                                      - 108 -                            CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 138 of 235
Q10.0 What other brand or brands, if any, do you believe are made or put out by
      whoever makes or puts out this product? Please be as specific as possible.
Q10.1 Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Don't know / None

  RESPONDENT            RESPONDENT             RESPONDENT
     NUMBER                NUMBER                 NUMBER
      2001                  2075                  2140
      2002                  2076                  2142
      2003                  2078                  2143
      2004                  2079                  2144
      2005                  2080                  2146
      2007                  2081                  2147
      2008                  2084                  2148
      2009                  2085                  2150
      2010                  2086                  2151
      2011                  2089                  2152
      2012                  2090                  2153
      2013                  2092                  2154
      2015                  2093                  2155
      2016                  2094                  2157
      2017                  2095                  2159
      2018                  2097                  2160
      2021                  2098                  2161
      2023                  2100                  2162
      2026                  2102                  2166
      2028                  2104                  2167
      2029                  2105                  2168
      2030                  2106                  2169
      2031                  2108                  2171
      2032                  2109                  2172
      2041                  2110                  2173
      2043                  2111                  2174
      2044                  2113                  2176
      2045                  2114                  2178
      2047                  2115                  2182
      2048                  2116                  2183
      2050                  2117                  2185
      2051                  2118                  2186
      2053                  2121                  2188
      2057                  2123                  2190
      2058                  2124                  2192
      2060                  2126                  2193
      2062                  2127                  2194
      2063                  2128                  2195
      2064                  2129                  2197
      2065                  2130                  2198
      2067                  2132
      2068                  2133
      2069                  2134
      2071                  2135
      2072                  2136
      2073                  2138
      2074                  2139
                                     - 109 -                          CONTROL CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 139 of 235




                                          TABLE 9

                                    CONTROL CELL




Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
         • is NOT being made or put out with the authorization or approval of any
            other brand(s) or company(s)
         • don't know or have no opinion

Q11.1   What brand(s) or company(s)?        Please be as specific as possible.

Q11.2   Why do you say that?    Again, please be as specific as possible.


                                                      Response Distribution
                                                                    Deduplicated
Response Categories                             Number Percent Number Percent
                                                       (n=200)              (n=200)
•   Is being made or put out with
    authorization or approval

     1. Lontex / Sweat It Out / Cool
        Compression                                  --      ---         --         ---
     2. Nike and its brands (e.g., Nike
        Pro, Hurley, Jordan, etc.)                  69     34.50         3         1.50
     3. Nike and its brands (e.g., Nike
        Pro, Hurley, Jordan, etc.) plus
        Other                                        4       2.00
     4. Other                                        5       2.50
     5. Don't know / None                            40    20.00

             Subtotal                               118    59.00

•   Is not being made or put out with
    authorization or approval                       44     22.00

•   Don't know/no opinion                            38    19.00

             Total                                  200   100.00




                                          - 110 -                             CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 140 of 235




                        RESPONSE CATEGORIES
                       Questions 11.0 through 11.2

                              CONTROL CELL




  • Is being made or put out with authorization or approval of any other
    brand(s) or company(s)

       1. Lontex / Sweat It Out / Cool Compression
       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)
       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other
       4. Other
       5. Don't know / None




                                  - 111 -                              CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 141 of 235




                                 SURVEY RESPONSES
                                   CONTROL CELL


Q11.0    Do you believe this product...?
          • IS being made or put out with the authorization or approval of any
             other brand(s) or company(s)
Q11.1    With what brand(s) or company(s)? Please be as specific as possible.


RESPONSE CATEGORY 1: Is being made or put out with authorization or approval…
                     - Lontex / Sweat It Out / Cool Compression


        There are no responses in this category.




                                        - 112 -                        CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 142 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
RESPONDENT
  NUMBER   RESPONSE

   *2006      Q11.1    Nike and Hurley.
              Q11.2    Their names are displayed on the website.

   *2014      Q11.1    Hurley.
              Q11.2    It's the affiliated brand of Nike.

   *2015      Q11.1    Nike.
              Q11.2    It says Nike.

   *2017      Q11.1    Nike.
              Q11.2    On ad.

   *2018      Q11.1    Nike.
              Q11.2    It says Nike.

   *2020      Q11.1    Nike Pro.
              Q11.2    Don’t know.

   *2021      Q11.1    Nike.
              Q11.2    I'm not sure at this time.

   *2022      Q11.1    Nike.
              Q11.2    Because it shown here.

   *2024      Q11.1    Nike.
              Q11.2    That's what it says.

   *2027      Q11.1    Nike.
              Q11.2    Nike.

   *2035      Q11.1    Nike.
              Q11.2    Logo.

   *2037      Q11.1    Nike.
              Q11.2    Because each brand must authorize its publication.

   *2038      Q11.1    Hurley.
              Q11.2    It's the affiliated brand of Nike.


Note: Answers coded as a Nike category response in previous question(s) are marked
      with an asterisk



                                       - 113 -                        CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 143 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *2039      Q11.1    Nike.
              Q11.2    It is knowing brand.

   *2043      Q11.1    Hurley.
              Q11.2    Logo/name at top.

   *2048      Q11.1    It is for Nike.
              Q11.2    It says it on the site.

   *2050      Q11.1    Nike.
              Q11.2    They do clothes plus shoes.

   *2052      Q11.1    Nike and Hurley brands.
              Q11.2    It lists it at the top of the page. Nike website and lists the
                       brands of Hurley and Nike at the top.

   *2054      Q11.1    Nike.
              Q11.2    I say the brand is Nike with the Nike logo being on the chest
                       and the brand name Nike Pro in the description of this product.

   *2061      Q11.1    Nike.
              Q11.2    Because they are similar.

   *2070      Q11.1    Hurley.
              Q11.2    Both Nike and Hurley are listed at top of page.

   *2073      Q11.1    Just Nike.
              Q11.2    I do not see any other brands listed on the page.

   *2076      Q11.1    Nike.
              Q11.2    It says Nike.

   *2079      Q11.1    Nike.
              Q11.2    Says Nike.

   *2080      Q11.1    Nike.
              Q11.2    Nike in the name of product, Swoosh on shirt and top left of
                       screen.

   *2082      Q11.1    Nike.
              Q11.2    Because its motto is quality and honesty.



                                       - 114 -                            CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 144 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *2083      Q11.1    Nike Pro.
              Q11.2    Nike Pro.

   *2086      Q11.1    Nike.
              Q11.2    Because it says Nike.

   *2087      Q11.1    Nike.
              Q11.2    Nike.

   *2089      Q11.1    Nike.
              Q11.2    Don’t know.

   *2092      Q11.1    Nike.
              Q11.2    The brand is listed on a Nike website.

   *2094      Q11.1    Nike.
              Q11.2    Nike.

   *2099      Q11.1    Nike Pro.
              Q11.2    Nike Pro.

   *2101      Q11.1    Nike.
              Q11.2    Because the label is on the shirt and the name is even in the
                       description.

   *2102      Q11.1    Nike.
              Q11.2    Na.

   *2103      Q11.1    Nike.
              Q11.2    Is brand Nike.

   *2104      Q11.1    Nike Pro.
              Q11.2    Logo.

   *2105      Q11.1    Nike.
              Q11.2    It is a Nike brand.

   *2111      Q11.1    Nike.
              Q11.2    The brand logo and the URL.

   *2114      Q11.1    Nike.
              Q11.2    Swoosh mark.


                                        - 115 -                        CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 145 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *2119      Q11.1    Nike.
              Q11.2    It's the website.

   *2120      Q11.1    Nike.
              Q11.2    Don’t know.

   *2124      Q11.1    Nike.
              Q11.2    Looks like it.

   *2125      Q11.1    Nike.
              Q11.2    The company offering these products is quite clear.

    2131      Q11.1    Nike is trusted brand and highly reputed company.
              Q11.2    Nike is very reputed and trusted brand and I have many dress
                       from this brand.

   *2139      Q11.1    Nike.
              Q11.2    Nike.

   *2141      Q11.1    Nike.
              Q11.2    The check mark.

   *2142      Q11.1    Nike.
              Q11.2    Has their logo an it says it is their store on the top.

   *2147      Q11.1    Nike.
              Q11.2    It is called Nike Pro and it is on the Nike website.

   *2148      Q11.1    Again, Nike.
              Q11.2    Once again, the logo.

   *2149      Q11.1    Made by Hurley under Nike permission.
              Q11.2    It is an assumption.

   *2151      Q11.1    Nike.
              Q11.2    It says "Nike" pro Long-Sleeve. also, the Swoosh on the shirt.

    2157      Q11.1    Nike, Jordan and Hurley.
              Q11.2    Don’t know.

   *2158      Q11.1    Nike.
              Q11.2    Nike it is!.


                                        - 116 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 146 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *2163      Q11.1    Nike good brand.
              Q11.2    Brand in common.

   *2164      Q11.1    Nike.
              Q11.2    It has excellent products.

   *2168      Q11.1    Nike.
              Q11.2    Don’t know.

   *2170      Q11.1    Nike alone.
              Q11.2    The logo on the shirt.

   *2175      Q11.1    With the Nike and Hurley brands.
              Q11.2    Because the brands that appear on the page are the Nike and
                       Hurley brands.

   *2177      Q11.1    Nike and Hurley.
              Q11.2    T says it at the top.

   *2178      Q11.1    Nike.
              Q11.2    Its says Nike in the description.

   *2180      Q11.1    Nike.
              Q11.2    It is on the website.

   *2181      Q11.1    Nike.
              Q11.2    It is.

   *2183      Q11.1    Nike.
              Q11.2    Nike is promoting their shirt on their site.

   *2184      Q11.1    Air Jordan and Hurley.
              Q11.2    It's there in plain sight.

   *2187      Q11.1    Nike.
              Q11.2    It's the Nike website.

   *2189      Q11.1    This page is about sports wear or active wear like Nike, REI.
              Q11.2    I saw and read it from the page.

    2193      Q11.1    Nike.
              Q11.2    Nike.


                                       - 117 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 147 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       continued
RESPONDENT
  NUMBER   RESPONSE

   *2196      Q11.1    Nike.
              Q11.2    I can see the logo.

   *2200      Q11.1    Nike.
              Q11.2    It is brand of shirt.




                                       - 118 -                        CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 148 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Is being made or put out with authorization or approval…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                       plus Other
RESPONDENT
  NUMBER   RESPONSE

    2030      Q11.1    Nike, adidas, Hurley.
              Q11.2    For the content.

    2077      Q11.1    Old Navy and Nike are familiar brand.
              Q11.2    Those are great brand.

    2176      Q11.1    Nike, Reebok, adidas.
              Q11.2    Nike, Reebok and adidas is what I think.

    2189      Q11.1    This page is about sports wear or active wear like Nike,
                       REI.
              Q11.2    I saw and read it from the page.




                                     - 119 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 149 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Is being made or put out with authorization or approval…
                     - Other
RESPONDENT
  NUMBER   RESPONSE

    2026      Q11.1    It's obvious.
              Q11.2    It's obvious.

    2055      Q11.1    Amazon.
              Q11.2    Because they are on the website for the brand.

    2107      Q11.1    Amazon has Nike's permission.
              Q11.2    It looks like a Nike product advertised on the amazon
                       website.

    2165      Q11.1    Under Armour is the competing company.
              Q11.2    They are competition for Nike, and in my opinion, they are
                       superior to Nike.

    2179      Q11.1    Under Armour.
              Q11.2    Don’t know.




                                       - 120 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 150 of 235
Q11.0   Do you believe this product...?
         • IS being made or put out with the authorization or approval of any
            other brand(s) or company(s)
Q11.1   With what brand(s) or company(s)? Please be as specific as possible.
Q11.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Is being made or put out with authorization or approval…
                     - Don't know / None

 RESPONDENT             RESPONDENT
   NUMBER                 NUMBER
     2008                    2195
     2011                    2197
     2013
     2028
     2032
     2033
     2034
     2036
     2041
     2046
     2047
     2057
     2062
     2063
     2074
     2075
     2106
     2108
     2109
     2113
     2115
     2117
     2123
     2135
     2143
     2144
     2146
     2150
     2159
     2161
     2162
     2166
     2167
     2174
     2182
     2185
     2190
     2191
                                     - 121 -                          CONTROL CELL
     Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 151 of 235




                                         TABLE 10

                                      CONTROL CELL




Q12.0    Do you believe that whoever makes or puts out this product...?
          1. HAS a business affiliation or business connection with any other
             brand(s) or company(s)
          2. does NOT have a business affiliation or business connection with any
             other brand(s) or company(s)
          3. don't know or have no opinion

Q12.1    With what brand(s) or company(s)?           Please be as specific as possible.

Q12.2    Why do you say that?       Again, please be as specific as possible.


                                                      Response Distribution
                                                                    Deduplicated
Response Categories                             Number Percent   Number Percent
                                                       (n=200)              (n=200)
•   Has a business affiliation or
    connection
    1. Lontex / Sweat It Out / Cool
       Compression                                    --         ---        --            ---
    2. Nike and its brands (e.g., Nike Pro,
       Hurley, Jordan, etc                            47       23.50
    3. Nike and its brands (e.g., Nike Pro,
       Hurley, Jordan, etc.) plus Other                2        1.00
    4. Other                                           5        2.50
    5. Don't know / None                              29       14.50


               Subtotal                               83       41.50


•   Does not have a business affiliation or
    business connection                               60       30.00


•   Don't know/no opinion                             57       28.50


               Total                                 200      100.00




                                           - 122 -                               CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 152 of 235




                       RESPONSE CATEGORIES
                      Questions 12.0 through 12.2

                              CONTROL CELL




   • Has a business affiliation or business connection with any other
     brand(s) or company(s)

       1. Lontex / Sweat It Out / Cool Compression
       2. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.)
       3. Nike and its brands (e.g., Nike Pro, Hurley, Jordan, etc.) plus Other
       4. Other
       5. Don't know / None




                                  - 123 -                              CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 153 of 235




                           SURVEY RESPONSES
                             CONTROL CELL


Q12.0   Do you believe that whoever makes or puts out this product...?
         •1. HAS a business affiliation or business connection with any other
             brand(s) or company(s)?
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 1: Has a business affiliation or business connection…
                     – Lontex / Sweat It Out / Cool Compression


    There are no responses in this category.




                                      - 124 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 154 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
RESPONDENT
  NUMBER   RESPONSE

   *2006      Q12.1    Okay, ya'll asked me the same question more than four times
                       now...Nike and Hurley.
              Q12.2    Names are displayed.

   *2010      Q12.1    Nike Air, Nike Jordan.     They affiliate with other brands.
              Q12.2    Don’t know.

   *2014      Q12.1    Hurley.
              Q12.2    It's beside It's own brand name that`s why.

   *2015      Q12.1    Nike.
              Q12.2    The Swoosh.

   *2018      Q12.1    Nike since it says Nike.
              Q12.2    It says Nike.

   *2020      Q12.1    Nike.
              Q12.2    Don’t know.

   *2021      Q12.1    Nike.
              Q12.2    Don’t know.

   *2024      Q12.1    Hurley.
              Q12.2    It says Hurley in the bar above.

   *2025      Q12.1    Nike.
              Q12.2    It's clear.




                                      - 125 -                              CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 155 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2026      Q12.1    Note.
              Q12.2    It's obviously Nike.

   *2035      Q12.1    Nike.
              Q12.2    Logo.

   *2038      Q12.1    It's the affiliated brand of Nike.
              Q12.2    It's the affiliated brand of Nike.

   *2039      Q12.1    Nike.
              Q12.2    It is knowing brand.

   *2046      Q12.1    Nike.
              Q12.2    It's clearly written here.

   *2048      Q12.1    Nike.
              Q12.2    Don’t know.

   *2052      Q12.1    Nike.
              Q12.2    It's listed right on the page Nike and Hurley.

   *2061      Q12.1    Nike.
              Q12.2    Because they are similar.

   *2062      Q12.1    Nike.
              Q12.2    No imparticular reason.

   *2070      Q12.1    Hurley.
              Q12.2    It says Nike and Hurley at top of page.

   *2083      Q12.1    Nike Pro.
              Q12.2    Nike Pro.

   *2087      Q12.1    Nike.
              Q12.2    Nike.

   *2088      Q12.1    With the design company.
              Q12.2    Companies who are making sports wear are making almost the
                       same models and they do not have to make different clothes as
                       the main difference is the materials.




                                      - 126 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 156 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2089      Q12.1    Nike.
              Q12.2    Don’t know.

   *2094      Q12.1    Nike.
              Q12.2    Nike.

   *2096      Q12.1    Hurley.
              Q12.2    Hurley logo on the top of the web page.

   *2099      Q12.1    Nike Pro.
              Q12.2    Nike Pro.

   *2103      Q12.1    Nike.
              Q12.2    Is Nike.

   *2115      Q12.1    Reebok, Hurley.
              Q12.2    Shown on website.

   *2119      Q12.1    Nike+, Hurley, and Jordan.
              Q12.2    They are listed at the top of the website.

   *2122      Q12.1    Air Jordan.
              Q12.2    I own shoes made by Nike designed by Jordan.

   *2131      Q12.1    Nike.
              Q12.2    Nike is reputed brand and it is very trusted.

   *2132      Q12.1    They have licensing with other companies.
              Q12.2    I have purchased Nike items at other companies.

   *2139      Q12.1    Nike.
              Q12.2    Nike.

   *2149      Q12.1    Nike and Hurley.
              Q12.2    Both brand names appear on the web page.

   *2151      Q12.1    Nike.
              Q12.2    It says Nike. also, the Swoosh.

   *2154      Q12.1    Nike.
              Q12.2    Don’t know.



                                      - 127 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 157 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 2: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     continued
RESPONDENT
  NUMBER   RESPONSE

   *2163      Q12.1    Nike good brand.
              Q12.2    Nike good brand.

   *2174      Q12.1    Hurley and Jordan.
              Q12.2    I see it at the top of the site.

   *2177      Q12.1    Nike Plus, Hurley.
              Q12.2    It says it at the top.

   *2181      Q12.1    Nike.
              Q12.2    It is.

   *2184      Q12.1    Air Jordan and Hurley.
              Q12.2    That's what it has on the website.

   *2187      Q12.1    Jordan.
              Q12.2    The brand logos.

   *2189      Q12.1    Nike.
              Q12.2    Don’t know.

   *2193      Q12.1    Nike.
              Q12.2    Nike.

   *2195      Q12.1    Hurley.
              Q12.2    The Hurley logo is on there too.

   *2196      Q12.1    Nike.
              Q12.2    Logo.

   *2200      Q12.1    Hurley.
              Q12.2    It is on top.




                                       - 128 -                         CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 158 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 3: Has a business affiliation or business connection…
                     - Nike and its brands (e.g. Nike Pro, Hurley, Jordan, etc.)
                     plus Other
RESPONDENT
  NUMBER   RESPONSE

    2030      Q12.1    Adidas, Nike, Hurley.
              Q12.2    For the content.

    2164      Q12.1    Nike, Adidas and Puma.
              Q12.2    Because it is also my favorite brands.




                                      - 129 -                          CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 159 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other brand(s) or
            company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 4: Has a business affiliation or business connection…
                     - Other
RESPONDENT
  NUMBER   RESPONSE

    2027      Q12.1    Ventilated stretch comfort.
              Q12.2    Ventilated stretch comfort.

    2036      Q12.1    Under Armour.
              Q12.2    Saw the logo.

    2037      Q12.1    Because each brand must authorize its publication.
              Q12.2    Because each brand must authorize its publication.

    2050      Q12.1    Other retailers and shops.
              Q12.2    I've seen their stuff in kohls and other retail shops.

    2077      Q12.1    Puma is an unique brand also.
              Q12.2    Puma and Nike has great products.




                                      - 130 -                            CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 160 of 235
Q12.0   Do you believe that whoever makes or puts out this product...?
         • HAS a business affiliation or business connection with any other
            brand(s) or company(s)
Q12.1   With what brand(s) or company(s)? Please be as specific as possible.
Q12.2   Why do you say that? Again, please be as specific as possible.


RESPONSE CATEGORY 5: Has a business affiliation or business connection
                     - Don't know / None

RESPONDENT
  NUMBER
   2008
   2011
   2013
   2022
   2023
   2028
   2032
   2033
   2034
   2047
   2055
   2068
   2075
   2102
   2106
   2117
   2135
   2143
   2144
   2150
   2159
   2162
   2166
   2167
   2168
   2173
   2186
   2192
   2194




                                     - 131 -                          CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 161 of 235




                              TABLE 11

                            CONTROL CELL




                 GENDER DISTRIBUTION OF RESPONDENTS



                                            Response Distribution
  Response Categories                      Number       Percent
                                                       (n=200)

     1. Male                                105           52.50

     2. Female                                95          47.50

        Total                               200         100.00




                               - 132 -                            CONTROL CELL
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 162 of 235




                             TABLE 12

                           CONTROL CELL




            GENDER AND AGE DISTRIBUTION OF RESPONDENTS



                                           Response Distribution
  Response Categories                     Number       Percent

  1. Male                                              (n=105)

     - 18 to 34                             41           39.05

     - 35 to 54                             51           48.57

     - 55 or over                           13           12.38

     Male Total                            105         100.00


  2. Female                                             (n=95)

     - 18 to 34                             32           33.68

     - 35 to 54                             44           46.32

     - 55 or over                           19           20.00

     Female Total                           95         100.00

  Grand Total                              200




                               - 133 -                           CONTROL CELL
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 163 of 235




                                   TABLE 13

                        TEST CELL AND CONTROL CELL
                       COMPOSITE RESPONSE ANALYSIS




                   DEDUPLICATED NIKE BRANDS RESPONSES




                                                   Response Distribution
                                                  Test Cell    Control Cell
Response Categories                                Percent        Percent
                                                  (n=200)        (n=200)

1. Lontex / Sweat It Out / Cool Compression          ---            ---

2. Nike brands                                     92.50          92.00




                                    - 134 -       TEST CELL AND CONTROL CELL
    Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 164 of 235




                                    APPENDIX A

                             SURVEY SPECIFICATIONS


SURVEY BACKGROUND

       In the instant matter, at the request of DLA Piper, counsel for Defendant,
Nike, Inc. ("Nike"), I designed and caused to be conducted a survey to address the
issue of likelihood of confusion. Specifically, I was engaged to design a survey to
measure the degree, if any, to which Nike's athletic performance apparel (shown on
a web page with the words COOL COMPRESSION) is likely to cause confusion as to
source, authorization or approval of, or business affiliation or business connection
with Plaintiff Lontex Corporation ("Lontex").


SAMPLING FRAME

      This likelihood of confusion survey, hosted by Issues & Answers Network, Inc.
("Issues & Answers"), employed an online protocol using an internet panel created
and maintained by Dynata. Potential respondents were invited to fill out the
screening portion of the interview to determine whether or not they met the defined
universe for this survey. Subsequently, those potential respondents who met the
universe definition were invited to complete the main survey.

      In total, four hundred interviews (400) were completed in this likelihood of
confusion survey. Two hundred interviews (200) were completed in the test cell
and two hundred interviews (200) were completed in the control cell.


SURVEY UNIVERSE

       The relevant universe for this survey consisted of males and females
eighteen (18) years of age or older who were likely, in the next year, to purchase
athletic performance apparel.


SURVEY METHODOLOGICAL PROCEDURES

      The sample selection, questions, questionnaire design, and interviewing
procedures employed in this survey were designed in accordance with the generally
accepted standards and procedures in the field of surveys. The survey was also
designed to meet the criteria for survey trustworthiness detailed in the Manual for
Complex Litigation, Fourth.

      The survey conducted in this matter was administered under a double-blind
protocol. Specifically, not only were the respondents not informed as to the
purpose or sponsor of the survey, but similarly, both the staff of Issues & Answers
and the staff of Dynata were not informed as to the purpose or sponsor of the
survey.



                                        A-1
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 165 of 235




SURVEY RESEARCH DESIGN/TABULATION/ANALYSIS

     Ford Bubala & Associates
     16400 Pacific Coast Highway
     Suite 211
     Huntington Beach, California 92649


PROFESSIONAL SURVEY ORGANIZATION

     Issues & Answers Network, Inc.
     5151 Bonney Road
     Virginia Beach, Virginia 23462


SAMPLE PROVIDER / kNOW OMNIBUS PROVIDER

     Dynata
     53 Riverside Ave
     Westport, Connecticut   06880


DATA COLLECTION DATES

     Omnibus: December 6 through December 7, 2019
     Survey: December 17 through December 21, 2019




                                      A-2
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 166 of 235




                            APPENDIX B

                     TEST CELL - SCREEN SHOTS
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 167 of 235




                                B-1
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 168 of 235




                                B-2
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 169 of 235




                                B-3
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 170 of 235




                                B-4
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 171 of 235




                                B-5
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 172 of 235




                                B-6
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 173 of 235




                                B-7
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 174 of 235




                                B-8
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 175 of 235




                                B-9
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 176 of 235




                               B-10
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 177 of 235




                               B-11
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 178 of 235




                               B-12
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 179 of 235




                               B-13
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 180 of 235




                               B-14
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 181 of 235




                               B-15
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 182 of 235




                               B-16
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 183 of 235




                               B-17
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 184 of 235




                               B-18
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 185 of 235




                               B-19
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 186 of 235




                               B-20
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 187 of 235




                               B-21
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 188 of 235




                               B-22
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 189 of 235




                               B-23
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 190 of 235




                               B-24
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 191 of 235




                               B-25
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 192 of 235




                               B-26
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 193 of 235




                               B-27
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 194 of 235




                               B-28
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 195 of 235




                               B-29
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 196 of 235




                            APPENDIX C

                   CONTROL CELL - SCREEN SHOTS
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 197 of 235




                                C-1
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 198 of 235




                                C-2
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 199 of 235




                                C-3
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 200 of 235




                                C-4
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 201 of 235




                                C-5
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 202 of 235




                                C-6
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 203 of 235




                                C-7
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 204 of 235




                                C-8
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 205 of 235




                                C-9
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 206 of 235




                               C-10
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 207 of 235




                               C-11
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 208 of 235




                               C-12
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 209 of 235




                               C-13
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 210 of 235




                               C-14
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 211 of 235




                               C-15
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 212 of 235




                               C-16
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 213 of 235




                               C-17
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 214 of 235




                               C-18
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 215 of 235




                               C-19
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 216 of 235




                               C-20
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 217 of 235




                               C-21
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 218 of 235




                               C-22
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 219 of 235




                               C-23
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 220 of 235




                               C-24
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 221 of 235




                               C-25
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 222 of 235




                               C-26
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 223 of 235




                               C-27
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 224 of 235




                               C-28
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 225 of 235




                               C-29
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 226 of 235




                            APPENDIX D

                   RESPONDENT NUMBERING SYSTEM




                                      QUESTIONNAIRE
       SURVEY                             NUMBER

       Test Cell                         1001 - 1200

       Control Cell                      2001 - 2200




                                D-1
   Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 227 of 235




                                      APPENDIX E

                           FINAL SAMPLE DISPOSITION



                                                                         Total


A Total Participants                                                       926

B Completed Interviews                                                     400

C Terminates (not qualified)
   Q1.1 Not likely to purchase athletic performance apparel on-line        327
   Q2.1 Age does not match panel age or over quota                          34
   Q3.0 Census region - Other                                                5
   Q4.0 Device disqualification                                             33
   Q5.0 Employment restriction                                              69
   Q6.0 Did not agree to answer questions without outside help              34
   Q6.1 Did not agree to answer questions without seeking additional
         source                                                              3
   Q7.1 Did not agree to wear glasses/contact lenses                         7
   Q8.0 Chose incorrect number                                              12
   S16 Not able to clearly see the words on the web page                     2

D Qualified Incompletes                                                     --

E Total Responding                                                         926



   Qualification Rate = (E-C) / (E)                                    43.20%

   Completion Rate = (B) / (B+D)                                       100.00%

   Response Rate = (E) / (A)                                           100.00%




                                         E-1
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 228 of 235




                            APPENDIX F

                         SURVEY DATA FILE



                  SEE DATA FILE IN EXCEL FORMAT
                      ATTACHED SEPARATELY




                                F-1
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 229 of 235




                            APPENDIX G

                    OMNIBUS SURVEY DATA FILE



                  SEE DATA FILE IN EXCEL FORMAT
                      ATTACHED SEPARATELY




                                G-1
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 230 of 235




                   Exhibit B
 Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 231 of 235




                                      Publications Since 2010
                                     Authored or Co-Authored
                                       By Matthew G. Ezell


ARTICLES

These articles are available @ www.fordbubala.com/articles

“Intellectual Property Surveys: 2018” was electronically published on the INTA website.

“Intellectual Property Surveys: Annual Cumulative Update 1998–2018” was electronically published
on the INTA website.

“Intellectual Property Surveys: 2017” was electronically published on the INTA website.

“Intellectual Property Surveys: Annual Cumulative Update 1998–2017” was electronically published
on the INTA website.

“Intellectual Property Surveys: 2016” was electronically published on the INTA website.

“Intellectual Property Surveys: Mid 2014 – 2015” was electronically published on the INTA website.

“Intellectual Property Surveys: 2013 – Mid 2014” was electronically published on the INTA website.



CHAPTERS

Survey Evidence in U.S. Dilution Cases, in International Trademark Dilution 545-574 (Daniel R. Bereskin
2018).
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 232 of 235




                   Exhibit C
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 233 of 235




                     TRIAL AND DEPOSITION TESTIMONY
                      OF MATTHEW G. EZELL SINCE 2016



Trial Testimony

2019

       Coresite Denver, LLC v. DGEB Management, LLC, et al.
                District Court, City And County Of Denver, State Of Colorado

2017

       San Diego Comic Convention v. Dan Farr Productions et al.
              U.S. District Court, Southern District of California



Deposition Testimony

2019

       Steven Madden, Ltd. v. Jasmin Larian, LLC d/b/a Cult Gaia
               U.S. District Court, Southern District of New York

       Diageo North American, Inc. v. W.J. Deutsch & Sons Ltd. d/b/a Deutsch Family Wine
       & Spirits, and Bardstown Barrel Selections LLC
              U.S. District Court, Southern District of New York

       The Reinalt-Thomas Corporation d/b/a Discount Tire v. Mavis Tire Supply LLC
              U.S. District Court, Northern District of Georgia

       Quidel Corporation v. Siemens Medical Solutions USA, Inc., et al.
              U.S. District Court, Southern District of California

2017

       Luxe Hospitality Company, LLC v. SBE Entertainment Group, LLC
             U.S. District Court, Central District of California
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 234 of 235




                  Exhibit D
Case 2:18-cv-05623-MMB Document 190-3 Filed 11/04/20 Page 235 of 235
                                                              PROFESSIONAL HISTORY

   Matthew G. Ezell
   Ford Bubala & Associates
   Peter’s Landing, Suite 211
   16400 Pacific Coast Highway
   Huntington Beach, California 92649
   Telephone (562) 592-4581
   Facsimile (562) 592-3867
   Email matte@fordbubala.com


   EDUCATION
       Graduate Certificate in Survey Research
        University of Connecticut, 2016
       Master of Arts Linguistics (M.A.)
        California State University Long Beach, 2010
       Bachelor of Arts (B.A.)
        California State University Fullerton, 2002

   PROFESSIONAL AFFILIATIONS
        American Association for Public Opinion Research (AAPOR)
        The Insights Association (Merger of The Marketing Research Association (MRA)
          and the Council of American Survey Research Organizations (CASRO))
        International Trademark Association (INTA)
          Publications Committee, 2019 – present
          The Trademark Reporter (TMR) Committee, 2016 – 2019
        Teachers of Japanese in Southern California, President and Board Member,
           2009 – 2012

   PROFESSIONAL EXPERIENCE
        Ford Bubala & Associates (Principal), 2015 – Present
        Responsible for questionnaire design and execution, including identifying
        appropriate universe, relevant questions and methodology; coding and data analysis;
        Rule 26 Declaration and report generation and testimony; and communication with
        clients.
        Ford Bubala & Associates (Senior Research Associate), 2010 – 2015
        Ford Bubala & Associates (Research Associate), 1997 – 2002; 2007 – 2010
        Ford Bubala & Associates is a marketing and management consulting firm which
        provides a variety of consulting services in the areas of marketing management,
        marketing research, marketing planning, competitive evaluation, economic analysis,
        and strategy development.
        Ford Bubala & Associates has been retained to provide consulting assistance for a
        diverse base of companies in consumer products, industrial products, and service
        sectors of the economy.

   PRIOR EXPERIENCE
        Fullerton College, Lecturer, Japanese language, 2014
        Irvine Valley College, Lecturer, Japanese language, 2011 – 2012
        Hanno Municipal Board of Education, Saitama, Japan, English teacher 2002 – 2005
